                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 1 of 46 Page ID #:5570



                                                                          1    SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                          2    Elizabeth A. Mitchell (SBN 251139)
                                                                               617 W. 7th Street, Suite 200
                                                                          3    Los Angeles, California 90017
                                                                               Telephone: (213) 205-6520
                                                                          4    Facsimile: (213) 205-6521
                                                                               mumhofer@spertuslaw.com
                                                                          5    emitchell@spertuslaw.com
                                                                          6
                                                                               Attorneys for Plaintiffs
                                                                          7
                                                                          8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                                 LA ALLIANCE FOR HUMAN                    CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12     RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 association, JOSEPH BURK,                Assigned to Judge David O. Carter
                                     LOS ANGELES. CA 90025




                                                                          13     HARRY TASHDJIAN, KARYN
                                                                                 PINSKY, CHARLES MALOW,                   PLAINTIFFS’ NOTICE OF
                                                                          14     CHARLES VAN SCOY, GEORGE                 MOTION AND MOTION FOR
                                                                                 FREM, GARY WHITTER, and                  PRELIMINARY INJUNCTION;
                                                                          15     LEANDRO SUAREZ, individuals,             MEMORANDUM OF POINTS AND
                                                                                 Plaintiffs,                              AUTHORITIES
                                                                          16
                                                                                              Plaintiffs,                 [concurrently filed with Declaration of
                                                                          17                                              Elizabeth A. Mitchell in Support of
                                                                                       v.                                 Motion; Declarations of LA Alliance
                                                                          18                                              Members in Support of Motion, and
                                                                                 CITY OF LOS ANGELES, a                   [Proposed] Order.]
                                                                          19     municipal entity; COUNTY OF LOS
                                                                                 ANGELES, a municipal entity; and         Complaint Filed: March 10, 2020
                                                                          20     DOES 1 through 200 inclusive,
                                                                                 Defendants.,                             Hearing:
                                                                          21                                              Date:     May 10, 2021
                                                                                                                          Time:     8:30 a.m.
                                                                          22                  Defendants.                 Location: Courtroom 9D
                                                                                                                                     411 West Fourth St.
                                                                          23                                                         Santa Ana, CA 92701
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                      i
                                                                                       NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 2 of 46 Page ID #:5571



                                                                          1
                                                                               TO THE COURT, PARTIES AND THEIR COUNSEL OF RECORD:
                                                                          2
                                                                                     PLEASE TAKE NOTICE pursuant to Federal Rule of Civil Procedure 65,
                                                                          3
                                                                               Plaintiffs LA ALLIANCE FOR HUMAN RIGHTS, JOSEPH BURK, HARRY
                                                                          4
                                                                               TASHDJIAN, KARYN PINSKY, CHARLES MALOW, CHARLES VAN SCOY,
                                                                          5
                                                                               GEORGE FREM, GARY WHITTER, and LEANDRO SUAREZ (“Plaintiffs”), will
                                                                          6
                                                                               and hereby do move for a preliminary injunction against Defendants CITY OF LOS
                                                                          7
                                                                               ANGELES (“City”) and COUNTY OF LOS ANGELES (“County”) as further
                                                                          8
                                                                               detailed in the included Memorandum of Points and Authorities. This Motion is set
                                                                          9
                                                                               for hearing on May 10, 2021 before the Honorable David O. Carter in the United
                                                                          10
                                                                               States District Court, Central District of California, Western Division, located at 411
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               West Fourth Street, Courtroom 9D, Santa Ana, CA 92701-4516. Plaintiffs seek an
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               injunction requiring the following:
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                                        1.     No later than within 90 days, City and County to offer and if accepted
                                                                          14
                                                                                               to provide shelter or housing immediately to all PEH living in an area
                                                                          15
                                                                                               to be defined by the court, but no less than: between 3rd and 8th Street
                                                                          16
                                                                                               to the North and South and Alameda and Main to the East and West,
                                                                          17
                                                                                               or other relief as the Court deems appropriate given the widespread
                                                                          18
                                                                                               effects of Defendants policies. City and County shall retain discretion
                                                                          19
                                                                                               to prioritize offers of shelter or housing among such residents on a
                                                                          20
                                                                                               rational basis consistent with applicable law.
                                                                          21
                                                                                        2.     County shall, no later than within 90 days, offer all individuals within
                                                                          22
                                                                                               designated area under Paragraph 1 who are in need of special
                                                                          23
                                                                                               placement through Department of Mental Health or Department of
                                                                          24
                                                                                               Public Health, offer and if accepted provide appropriate emergency,
                                                                          25
                                                                                               interim, or permanent housing and treatment.
                                                                          26
                                                                                        3.     City and County to adopt a plan within 30 days to ensure that the
                                                                          27
                                                                                               housing provided pursuant to Paragraph 1 not be concentrated in
                                                                          28
                                                                                               Containment Area. At least 50% of the housing offered must be
                                                                                                                         ii
                                                                                       NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 3 of 46 Page ID #:5572



                                                                          1          outside of the Containment Area.
                                                                          2     4.   If City and County contract with private organization to provide
                                                                          3          housing designated to satisfy Paragraph 1, the City and County shall:
                                                                          4          o adopt mandatory, expedited time frames for the review and
                                                                          5             processing of all applications and approvals for new housing built
                                                                          6             to satisfy the obligations of paragraphs 1, including without
                                                                          7             limitation from the building and safety, planning, public works,
                                                                          8             transportation, fire and other departments.
                                                                          9          o adopt mandatory, expedited time frames for any required
                                                                          10            inspections, utility hook-ups and connections.
                                                                                     o waive all permit, inspection and impact fees and any land
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12            dedication requirements, including without limitation planning
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13            processing fees, building permit fees, and utility connection fees.
                                                                          14         o waive vehicle parking requirements; open space requirements; and
                                                                          15            minimum per unit lot area and floor area.
                                                                          16         o provide, or shall arrange to be provided, government-owned land
                                                                          17            at a nominal price outside of Skid Row. The land shall be zoned
                                                                          18            R3 or less restrictive. The land shall be made available in all
                                                                          19            council and supervisorial districts, including unincorporated
                                                                          20            areas. No discretionary approvals shall be required for the
                                                                          21            construction, assembly or placement on these lands of housing
                                                                          22            necessary to satisfy the obligations in Paragraph 1.
                                                                          23    5.   County to provide, or to fund third parties to provide, support services
                                                                          24         to homeless residents who accept the offer of housing. County and
                                                                          25         City shall evenly split the cost of providing operational services.
                                                                          26    6.   Within 5 days, City and County to identify land owned by each entity
                                                                          27         respectively, totaling a minimum of 20 acres per entity, that may be
                                                                          28         utilized to support shelter or housing designated to satisfy obligations

                                                                                                               iii
                                                                               NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 4 of 46 Page ID #:5573



                                                                          1           in Paragraph 1. The Court will consider these parcels in any seizure
                                                                          2           of property necessary to accomplish the goal of paragraph 1 if City
                                                                          3           and County are unable or unwilling to comply.
                                                                          4     7.    After adequate alternative shelter is offered, City to clear sidewalks,
                                                                          5           public streets, and public places in the Designated Areas, consistent
                                                                          6           with the holdings of Boise and Mitchell and other applicable
                                                                          7           law. Camping within the Designated Area shall be prohibited
                                                                          8           throughout the pendency of this injunction, consistent with the
                                                                          9           holdings of Boise and Mitchell and other applicable law.
                                                                          10    8.    An audit of Proposition HHH funds, MHSA funds, Measure H
                                                                                      services and provisions for operational efficacy, and LAHSA services
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12          and provisions for operational efficacy by a neutral third party, to be
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13          paid by City and County respectively.
                                                                          14    9.    The Court to appoint a Special Master at City and County’s expense
                                                                          15          to assist with the implementation of this order and to resolve disputes
                                                                          16          among the parties or other interested parties.
                                                                          17    10.   An Order to Show Cause re extension of same or similar obligations
                                                                          18          to be imposed City- and/or County-wide due to affirmative policies
                                                                          19          and/or deliberate indifference by defendants which caused and/or
                                                                          20          exacerbated the homelessness crisis including but not limited to the
                                                                          21          ripple effects of Defendants policies in and around Skid Row.
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                iv
                                                                               NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 5 of 46 Page ID #:5574



                                                                          1          This motion is made following the conference of counsel pursuant to Local
                                                                          2    Rule 7-3 that took place on Monday, March 29, 2021. (See Declaration of Elizabeth
                                                                          3    Mitchell ¶ 8.) This motion is based on this Notice, the accompanying Memorandum
                                                                          4    of Points and Authorities, the Declaration of Elizabeth A. Mitchell and exhibits
                                                                          5    attached thereto, the Declarations of LA Alliance members Reverend Andrew J.
                                                                          6    Bales, M.A.T., Hal Bastian, Mary Brannon, Joseph Burk, Maria Diaz, Gregory
                                                                          7    Gibson, Javier Gonzales, Ann Jackson, Wenzial Jarrell, Charles Malow, Karyn
                                                                          8    Pinsky, Lisa Rich, Mark Shinbane, Don Steier, Deisy Suarez, Leandro Suarez,
                                                                          9    Leandro Suarez, Harry Tashdijian, Charles Van Scoy, and Luis Zaldivar and exhibits
                                                                          10   attached thereto, the pleadings and records on file in this action, and any further oral
                                                                               or written documentation that may be provided to the Court as necessary or requested.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Dated: April 12, 2021                    /s/ Matthew Donald Umhofer
                                                                                                                            SPERTUS, LANDES & UMHOFER, LLP
                                                                          14                                                Matthew Donald Umhofer (SBN 206607)
                                                                                                                            Elizabeth A. Mitchell (SBN 251139)
                                                                          15
                                                                                                                           Attorneys for Plaintiffs
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                          v
                                                                                       NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 6 of 46 Page ID #:5575



                                                                          1                                             TABLE OF CONTENTS
                                                                          2                                                                                                                      PAGE
                                                                          3    I.     INTRODUCTION ............................................................................................ 1
                                                                          4    II.    FACTUAL BACKGROUND .......................................................................... 4
                                                                          5           A.      The City Created and Implemented a “Containment Policy”
                                                                                              That Has Caused The Dangerous Conditions on Skid Row .................. 4
                                                                          6
                                                                                      B.      Defendants Concede That Systemic Racism Reflected in
                                                                          7                   Their Policies Has Contributed To the Conditions in Skid Row ........... 6
                                                                          8           C.      Defendants Acknowledge that Their Housing Policies Have
                                                                                              Contributed to The Homelessness Crisis ............................................... 7
                                                                          9
                                                                                      D.      The County’s Policies of Centralizing Services in Skid Row
                                                                          10                  and Failing to Provide Sufficient Mental Health Beds Has
                                                                                              Contributed to This Crisis ...................................................................... 8
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                                      E.      The Containment Policy Continues To This Day ................................ 10
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                      F.      The Conditions on Skid Row Warrant Immediate Injunctive
                                     LOS ANGELES. CA 90025




                                                                          13                  Relief .................................................................................................... 12
                                                                          14                  1.       The Current Conditions On Skid Row Pose A Risk To
                                                                                                       Public Health.............................................................................. 12
                                                                          15
                                                                                              2.       Skid Row Is Unsafe ................................................................... 16
                                                                          16
                                                                                              3.       Skid Row Is Inaccessible for the Disabled ................................ 19
                                                                          17
                                                                                              4.       Defendants Have Acknowledged The Need For Immediate
                                                                          18                           Action in Skid Row and Elsewhere ........................................... 20
                                                                          19          G.      Defendants Have Admitted and Demonstrated That They Are
                                                                                              Unable To Solve Homelessness Unless Ordered To Do So ................ 20
                                                                          20
                                                                                              1.       Admissions by Representatives of Defendants ......................... 20
                                                                          21
                                                                                              2.       Defendant City of Los Angeles Has Failed To Implement
                                                                          22                           Proposition HHH in a Timely Fashion ...................................... 22
                                                                          23                  3.       Defendant County of Los Angeles Has Failed to Utilize
                                                                                                       Measure H and MHSA (Mental Health Services Act) Funds
                                                                          24                           Effectively .................................................................................. 23
                                                                          25                  4.       LAHSA, a Joint Powers Authority of Both City and
                                                                                                       County, Has Failed to Utilize Its Funds Effectively.................. 24
                                                                          26
                                                                               III.   ARGUMENT: THE COURT IS AUTHORIZED TO PROVIDE THE
                                                                          27          RELIEF REQUESTED .................................................................................. 25
                                                                          28          A.      Legal Standard for Granting A Preliminary Injunction ....................... 25

                                                                                                                                         vi
                                                                                        NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 7 of 46 Page ID #:5576



                                                                          1          B.      Plaintiffs Are Likely To Succeed On The Merits ................................ 25
                                                                          2                  1.       Plaintiffs Are Likely To Succeed On The Second Cause of
                                                                                                      Action for Violation of Mandatory Duty ................................... 25
                                                                          3
                                                                                             2.       Plaintiffs Are Likely To Succeed Under the Eleventh,
                                                                          4                           Twelfth and Fourteenth Cause of Action for Violation of
                                                                                                      Due Process and Equal Protection ............................................. 28
                                                                          5
                                                                                             3.       LA Alliance Is Likely To Succeed on The Third Cause
                                                                          6                           of Action for Public Nuisance and Fourth Cause of Action
                                                                                                      for Private Nuisance................................................................... 30
                                                                          7
                                                                                                      a.        Public Nuisance ............................................................... 30
                                                                          8
                                                                                                      b.        Plaintiffs Will Also Meet the Elements of a Private
                                                                          9                                     Nuisance .......................................................................... 33
                                                                          10                 4.       LA Alliance Is Likely To Succeed on The Eighth, Ninth,
                                                                                                      and Tenth Causes of Action for ADA-related Claims............... 33
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                                     C.      Plaintiffs Are Likely to Suffer Irreparable Harm in the Absence
                                                                          12                 of An Injunction and the Balance of Equity Tips in Favor of An
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                             Injunction ............................................................................................. 35
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               IV.   CONCLUSION .............................................................................................. 36
                                                                          14
                                                                          15
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                                      vii
                                                                                       NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 8 of 46 Page ID #:5577



                                                                          1                                           TABLE OF AUTHORITIES
                                                                          2    CASES                                                                                                   PAGE(S)
                                                                          3    Barden v. City of Sacramento,
                                                                                 292 F.3d 1073 (9th Cir. 2002) .............................................................................. 34
                                                                          4
                                                                               Birke v. Oakwood Worldwide,
                                                                          5      169 Cal. App. 4th 1540 (2009) ....................................................................... 31, 32
                                                                          6    Chapman v. Pier 1 Imports (U.S.) Inc.,
                                                                                 631 F.3d 939 (9th Cir. 2011) ................................................................................ 33
                                                                          7
                                                                               City & County of San Francisco v. Superior Court,
                                                                          8      57 Cal. App. 3d 44 (1976) .............................................................................. 26, 27
                                                                          9    Clinton v. Cody,
                                                                                 H044030, 2019 WL 2004842 (Cal. Ct. App. May 7, 2019),
                                                                          10     reh'g denied (June 3, 2019), review denied (July 17, 2019)................................. 27
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11   Cooke v. Superior Court,
Spertus, Landes & Umhofer, LLP




                                                                                 213 Cal. App. 3d 401 (1989) ................................................................................ 27
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               County of Alameda v. State Board of Control,
                                     LOS ANGELES. CA 90025




                                                                          13     14 Cal. App. 4th 1096 (1993) ............................................................................... 26
                                                                          14   Crumbaker v. McLean County, Kentucky,
                                                                                 37 F. App'x 784 (6th Cir. 2002)............................................................................ 34
                                                                          15
                                                                               Cupolo v. Bay Area Rapid Transit,
                                                                          16     5 F. Supp. 2d 1078 (N.D. Cal. 1997) .............................................................. 33, 35
                                                                          17   Department of Fish & Game v. Superior Court,
                                                                                 197 Cal. App. 4th 1323 (2011) ............................................................................. 33
                                                                          18
                                                                               Disney Enterprises, Inc. v. VidAngel,
                                                                          19     869 F.3d 848 (9th Cir. 2017) ................................................................................ 25
                                                                          20   Epic Games, Inc. v. Apple, Inc.,
                                                                                 Case No. 4:20-cv-05640-YGR,
                                                                          21     2020 WL 5993222 (N.D. Cal. Oct. 9, 2020) ........................................................ 25
                                                                          22   Fry v. Napoleon Community Schools,
                                                                                 137 S. Ct. 743 (2017) ............................................................................................ 34
                                                                          23
                                                                               Harris v. Board of Supervisors,
                                                                          24     366 F.3d 754 (9th Cir. 2004) ................................................................................ 27
                                                                          25   Hernandez v. City of San Jose,
                                                                                 897 F.3d 1125 (9th Cir. 2018) .............................................................................. 29
                                                                          26
                                                                               Hunt v. Superior Court,
                                                                          27     21 Cal. 4th 984 (1999) .......................................................................................... 26
                                                                          28   Kennedy v. City of Ridgefield,
                                                                                 439 F.3d 1055 (9th Cir. 2006) ........................................................................ 28, 29

                                                                                          NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                      Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 9 of 46 Page ID #:5578



                                                                          1    Kentucky Department of Corrections v. Thompson,
                                                                                 490 U.S. 454 (1989).............................................................................................. 29
                                                                          2
                                                                               Lavan v. City of Los Angeles,
                                                                          3      693 F.3d 1022 (9th Cir. 2012) .............................................................................. 30
                                                                          4    Lovell v. Chandler,
                                                                                 303 F.3d 1039 (9th Cir. 2002) .............................................................................. 34
                                                                          5
                                                                               Monell v. Department of Social Services,
                                                                          6     436 U.S. 658 (1978).............................................................................................. 28
                                                                          7    Santa Cruz Homeless v. Bernal,
                                                                                 ---F. Supp. 3d----, Case No. 20-cv-09425-SVK,
                                                                          8      2021 WL 222005 (N.D. Cal. Jan. 20, 2021) ......................................................... 29
                                                                          9    Scates v. Rydingsword,
                                                                                 229 Cal. App. 3d 1085 (1991) ........................................................................ 27, 28
                                                                          10
                                                                               Schneider v. State,
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11     308 U.S. 147 (1939).............................................................................................. 32
Spertus, Landes & Umhofer, LLP




                                                                          12   Sullivan v. Vallejo City Unified School District,
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 731 F. Supp. 947 (E.D. Cal. 1990) ....................................................................... 35
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               Tailfeather v. Board of Supervisors,
                                                                          14     48 Cal. App. 4th 1223 (1996) ......................................................................... 26, 27
                                                                          15   Tesoro Refining & Marketing Co. LLC v. City of Long Beach,
                                                                                 334 F. Supp. 3d 1031 (2017) ................................................................................ 32
                                                                          16
                                                                               United States v. James Daniel Good Real Prop.,
                                                                          17     510 U.S. 43 (1993) ................................................................................................ 29
                                                                          18   Wild Rockies v. Cottrell,
                                                                                 632 F.3d 1127 (9th Cir. 2011) .............................................................................. 25
                                                                          19
                                                                               Willits v. City of Los Angeles,
                                                                          20     925 F. Supp. 2d 1089 (C.D. Cal. 2013) ................................................................ 34
                                                                          21   Winter v. Natural Resources Defense Council,
                                                                                 555 U.S. 7 (2008) ............................................................................................ 25, 29
                                                                          22
                                                                               Wood v. Ostrander,
                                                                          23    879 F.2d 583 (9th Cir. 1989) ................................................................................ 29
                                                                          24   Zukle v. Regents of University of California,
                                                                                 166 F.3d 1041 (9th Cir. 1999) .............................................................................. 33
                                                                          25
                                                                               STATUTES
                                                                          26
                                                                               42 U.S.C. § 1983 ....................................................................................................... 28
                                                                          27
                                                                               42 U.S.C. § 12101(3) ................................................................................................ 33
                                                                          28
                                                                               42 U.S.C. § 12102 ..................................................................................................... 34
                                                                                                                                            i
                                                                                           NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 10 of 46 Page ID
                                                                                                           #:5579


                                                                          1    42 U.S.C. § 12182(a) ................................................................................................ 33
                                                                          2    California Civil Code § 3479 .................................................................................... 30
                                                                          3    California Government Code § 815.6....................................................................... 26
                                                                          4    California Welfare & Institutions Code § 5600.......................................................... 9
                                                                          5    California Welfare & Institutions Code § 10000...................................................... 26
                                                                          6    California Welfare & Institutions Code § 14059.5(a) ........................................ 26, 27
                                                                          7    California Welfare & Institutions Code § 17000................................................ 26, 27
                                                                          8    RULES
                                                                          9    Federal Rule of Civil Procedure 65 .......................................................................... 25
                                                                          10   Federal Rule of Evidence 801(d)(2) ........................................................................... 1
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11   California Rules of Court 8.1105, 8.1110, 8.1115 ................................................... 27
Spertus, Landes & Umhofer, LLP




                                                                          12   REGULATIONS
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   28 C.F.R. § 35.130(b)(7) (2016) ............................................................................... 34
                                                                          14   28 C.F.R § 35.133(a) (2011) ..................................................................................... 34
                                                                          15   36 C.F.R. § 1191 (2013) ........................................................................................... 34
                                                                          16   OTHER AUTHORITIES
                                                                          17   Restatement (Second) of Torts § 821C (1979) ......................................................... 32
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                                          ii
                                                                                          NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 11 of 46 Page ID
                                                                                                           #:5580


                                                                          1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                                          2    I.     INTRODUCTION
                                                                          3           On April 7, 2021, an elderly disabled man—who was confined to a wheelchair
                                                                          4    and took fentanyl to manage his chronic pain—burned to death, unable to escape the
                                                                          5    fire that engulfed his tent on Towne Avenue in Skid Row. His charred corpse
                                                                          6    remained on the sidewalk for hours, a testament to decades of intentional actions and
                                                                          7    deliberate indifference by the City and County.
                                                                          8           Today, five more human beings on the streets of Los Angeles will die.
                                                                          9    Tomorrow, five more. From the time this motion is filed until the hearing takes place,
                                                                          10   140 more unsheltered persons will perish. This is no accident, no act of God. This is
                                                                               a consequence of choices—choices made by the City and County, which have
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   admitted repeatedly that they have caused this crisis and are unable to fix it. Heidi
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Marston, Executive Director of LAHSA 1, stated recently as follows:
                                                                          14                “We can end homelessness and how do we know this? Because
                                                                                            we created it. Policy choices and underinvestment brought us
                                                                          15                to where we are today.” 2
                                                                          16          The catastrophe created by the City and County traces its roots to 1976, when
                                                                          17   the City formally adopted a policy of “Physical Containment” whereby poor, disabled,
                                                                          18   mentally ill and other marginalized people who were suffering or at risk of suffering
                                                                          19   homelessness would be “contained” inside the delineated borders of Skid Row. (See
                                                                          20   Declaration of Elizabeth Mitchell (“Mitchell Decl.”) Ex. A at 134.) In chilling
                                                                          21   language, the Policy sought the “elimination of the people problem” by relocating and
                                                                          22   concentrating into a small, contained area the “undesirables” who were “bums,
                                                                          23   derelicts, drunks and mentally unstable persons” that made other people
                                                                          24   “uncomfortable” and “tarnish[ed]” the image of Los Angeles. (Id. at 134-37.)
                                                                          25
                                                                          26
                                                                                      1
                                                                                       Los Angeles Homeless Services Authority (“LAHSA”) exists as a Joint
                                                                          27   Powers Authority of the City and County of Los Angeles. Statements by Heidi
                                                                               Marston constitute Admissions under Federal Rule of Evidence 801(d)(2).
                                                                          28         2
                                                                                       LAHSA, 2021 State of Homelessness Town Hall Recording at 17:28 (Mar. 19,
                                                                               2021), https://www.youtube.com/watch?v=Cu1WqTwBUiU (emphasis added).
                                                                                                                       1
                                                                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                            INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 12 of 46 Page ID
                                                                                                           #:5581


                                                                          1          The Policy was concerned that PEH and other “undesirables” could spread to
                                                                          2    other parts of the City; to combat this “people problem” the City implemented
                                                                          3             a containment approach that starts by defining an area in which
                                                                                        Skid Row activities would be allowed, but outside of which no
                                                                          4             disruptive Skid Row activity would be tolerated . . . new borders
                                                                                        were drawn that define a potential area of containment that would
                                                                          5             pull Skid Row activities away from other land uses without
                                                                                        significant relocation of housing.
                                                                          6
                                                                               Id. at 139 (emphasis added). The “containment approach” had four pillars to it: (a) “a
                                                                          7
                                                                               deliberate control of housing stock, its allocation and location” to condense the
                                                                          8
                                                                               homeless within a smaller area of downtown Los Angeles, (b) businesses catering to
                                                                          9
                                                                               Skid Row “undesirables” would be discouraged outside of the containment area, (c)
                                                                          10
                                                                               services to the homeless would be centralized in the area of containment to keep the
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               homeless there, and (d) “amenities” that attract the homeless, such as parks and public
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               restrooms, would be centralized in the contained area. Id. The Policy included
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               specific maps that defined where “undesirables” would be concentrated, and also
                                                                          14
                                                                               included “buffers” to further isolate the “undesirables” from others. Id.
                                                                          15
                                                                                     This appalling Containment Policy remained until it was formally denounced in
                                                                          16
                                                                               2016, but in fact the Policy persists to this day. City and County policies continue to
                                                                          17
                                                                               concentrate PEH in Skid Row, creating horribly dangerous conditions for PEH and
                                                                          18
                                                                               others living in the area. Affordable housing and services needed by PEH are still
                                                                          19
                                                                               concentrated in Skid Row, while the City and County simultaneously oppose
                                                                          20
                                                                               development of such housing or other services in other areas. To this day, Skid Row
                                                                          21
                                                                               is an enforcement-free zone, effectively exempt from laws against anti-camping,
                                                                          22
                                                                               prostitution, drug use and sales, and public intoxication, reinforcing the concentration
                                                                          23
                                                                               of human tragedy in a one-square-mile area, while other areas thrive. Indeed, just
                                                                          24
                                                                               days ago, law enforcement cleared an encampment in Echo Park, only to relocate
                                                                          25
                                                                               several PEH to Skid Row, powerfully portraying the persistence of the Policy.
                                                                          26
                                                                                     Plaintiffs filed this case over a year ago to put an end to the and provide the
                                                                          27
                                                                               City and County an opportunity to make a different choice—to work together under
                                                                          28
                                                                                                                          2
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 13 of 46 Page ID
                                                                                                           #:5582


                                                                          1    the auspices of this Court to overcome the finger-pointing and paralysis that have
                                                                          2    plagued this issue for decades. For a year, City and County politicians have paraded
                                                                          3    to Court, professed a desire to end this crisis and work with the plaintiffs and the
                                                                          4    Court to reach a global resolution. Plaintiffs and the Court have provided the City and
                                                                          5    the County every opportunity to reach a global resolution and take urgent action on
                                                                          6    the burgeoning human crisis of homelessness. Yet one year later, the City and County
                                                                          7    continue to choose blame-shifting and in-fighting over urgent action.
                                                                          8          As the City and the County dither, the conditions on Skid Row descend to
                                                                          9    depths that fail to meet even the standards of international refugee camps. 3 As of
                                                                          10   2020, there were approximately 2,093 people living unsheltered on the streets of Skid
                                                                               Row, an increase of over 20 percent from 2019.4 One out of every three people in
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   Skid Row experience homelessness, whereas in Los Angeles County one out of every
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   152 are unhoused. 5 Skid Row has the highest crime rate in the United States, and
                                                                          14   people living there face infectious disease and other health risks.
                                                                          15         Due to Covid-19, the homeless count for 2021 was canceled which means the
                                                                          16   deaths and devastation in Skid Row will go unreported, unrecognized, and untreated.
                                                                          17   What is known—and undisputed—is people who live and work in and around Skid
                                                                          18   Row are facing increasingly dangerous conditions from crime, fire risk, and disease.
                                                                          19   Every day that goes by without addressing this manmade disaster is one more day
                                                                          20   thousands risk their lives. The risk of imminent harm to housed LA Alliance
                                                                          21   members that live and work in Skid Row, like Joe Burk, Charles Malow, and Harry
                                                                          22
                                                                          23         3
                                                                                         United Nations, General Assembly, Report of the Special Rapporteur on
                                                                               extreme poverty and human rights on his mission to the United States of America,
                                                                          24   http://undocs.org/A/HRC/38/33/ADD.1 (last visited Apr. 10, 2021).
                                                                                       4
                                                                                         LAHSA, 2020 Greater Los Angeles Homeless Count – Skid Row,
                                                                          25   https://www.lahsa.org/documents?id=4700-2020-greater-los-angeles-homeless-count-
                                                                               skid-row (last visited Apr. 10, 2021).
                                                                          26           5
                                                                                         Midnight Mission, Statistics to Know About Skid Row,
                                                                               https://www.midnightmission.org/our-services/healthy-living/ (last visited April 9,
                                                                          27   2021); Homelessness in Los Angeles County 2020, Los Angeles Almanac,
                                                                               http://www.laalmanac.com/social/so14.php (last visited Apr. 10, 2021); County of Los
                                                                          28   Angeles, Statistics, https://lacounty.gov/government/geography-
                                                                               statistics/statistics/#1481130319389-8a1c0344-8add (last visited on Apr. 10, 2021).
                                                                                                                           3
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 14 of 46 Page ID
                                                                                                           #:5583


                                                                          1    Tashdjian, or unhoused members on the streets like Wenzial Jarell or Javier Gonzalez
                                                                          2    is also without dispute: their mere geographic presence puts them at immediate risk of
                                                                          3    death, disease, and bodily harm. It is past time the City and County account for their
                                                                          4    role in causing, exacerbating, and continuing this crisis.
                                                                          5            Unable to induce the City and the County to do the right thing, and unwilling to
                                                                          6    countenance a continuation of their offensive containment policy, the Plaintiffs are left
                                                                          7    with no choice but seek urgent action from the Court in the form of a preliminary
                                                                          8    injunction obligating the City and the County to provide at a minimum housing and
                                                                          9    essential services immediately to more than 2,000 unsheltered persons experiencing
                                                                          10   homelessness (“PEH”) in the area known as Skid Row, specifically the approximately
                                                                               50 blocks between 3rd and 7th Street to the North and South and Alameda and Main
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   to the East and West. The injunction is required because the City and County have,
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   for decades, chosen, implemented, and enforced a policy of “Containment” in which
                                                                          14   they have concentrated PEH in Skid Row and subjected them and others to dangerous
                                                                          15   conditions, for decades. The ripple effect of this treacherous policy has reached into
                                                                          16   every corner of Los Angeles County.
                                                                          17           City councilmember Mike Bonin has stated that City and County need to be
                                                                          18   compelled by a court to solve the problem because they are incapable of solving it
                                                                          19   themselves. Plaintiffs agree, but in absence of a consent decree seek immediate action
                                                                          20   through this motion for preliminary injunction.
                                                                          21   II.     FACTUAL BACKGROUND
                                                                                       A.  The City Created and Implemented a “Containment Policy” That
                                                                          22               Has Caused The Dangerous Conditions on Skid Row
                                                                          23           The over-concentration of PEH in Skid Row is the direct result of years of
                                                                          24   concerted and deliberate government policy going back to at least 1976. In 1976, the
                                                                          25   Los Angeles City Council adopted a plan to redevelop portions of downtown Los
                                                                          26   Angeles. Initially the Committee for Central City Planning intended to raze Skid
                                                                          27   Row, disperse the homeless population, and redevelop the area according to the
                                                                          28   “Silver Book plan.” Certain Skid Row stakeholders raised concerns that the dispersed
                                                                                                                          4
                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                             INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 15 of 46 Page ID
                                                                                                           #:5584


                                                                          1    homeless population would annoy others areas and negatively affect business, while
                                                                          2    some service providers were concerned such a plan would leave the indigent without a
                                                                          3    place to go. 6 The City, won over by NIMBY sentiment and activist persuasion,
                                                                          4    instead adopted the alternative “Blue Book Plan,” which sought to “contain” homeless
                                                                          5    people in a small portion of downtown. (Mitchell Decl. Ex. B.)
                                                                          6          The Containment Policy sought to contain “undesirable population elements”
                                                                          7    within the bounds of a defined area. (Mitchell Decl. Ex. A, at 141.) The policy was
                                                                          8    concerned that these “undesirables” would “disrupt other communities” and be
                                                                          9    “detrimental to future development of Central City Los Angeles.” (Id. at 136.) Using
                                                                          10   maps and field checks, the Plan drew “new borders . . . that define a potential area of
                                                                               containment that would pull Skid Row activities away from other land uses without
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   significant relocation of housing.” (Id. at 139.) The plan also proposed “strong
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   edges” that would “serve as buffers between Skid Row and the rest of the Central
                                                                          14   City.” (Id. at 142.) The City sought to “harden” these boundaries by “locking of
                                                                          15   garbage cans,” “brightly lighting streets now used for sleeping,” and ominously
                                                                          16   “police discouragement.” (Id.) Maps were used to illustrate the strategy:
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25   This policy continued for an astonishing 40 years until 2016 when a member of the
                                                                          26
                                                                          27
                                                                                     6
                                                                                        Forrest Daniel Stuart, Policing Rock Bottom: Regulation, Rehabilitation,
                                                                          28   and Resistance on Skid Row 55 (2012),
                                                                               https://escholarship.org/content/qt85v32637/qt85v32637.pdf?t=nru1jl.
                                                                                                                          5
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 16 of 46 Page ID
                                                                                                           #:5585


                                                                          1    City Council, formally put forward a motion for the City to rescind the “failed policy
                                                                          2    of containment.” 7 The City adopted the motion, recognizing the distinction between
                                                                          3    “[the] proportion of services available to homeless individuals citywide versus where
                                                                          4    those individuals live, given that recent data indicates that 85 percent of the homeless
                                                                          5    population lives outside of downtown, but that services have historically been
                                                                          6    centered in the downtown Skid Row area.” 8 The City has recognized that
                                                                          7    “Containment” has animated the City’s homelessness approach for decades such that
                                                                          8    it must be reversed and replaced with new “guiding principles.” (Id.)
                                                                          9          B.     Defendants Concede That Systemic Racism Reflected in Their
                                                                                            Policies Has Contributed To the Conditions in Skid Row
                                                                          10
                                                                                     Defendants have acknowledged repeatedly that racist policies and practices
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               have contributed to the conditions on Skid Row. In 2018, the Los Angeles County Ad
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               Hoc Committee on Black People Experiencing Homelessness found that “[t]he impact
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               of institutional and structural racism in education, criminal justice, housing,
                                                                          14
                                                                               employment, health care, and access to opportunities cannot be denied: homelessness
                                                                          15
                                                                               is a by-product of racism in America.” 9 “As a result of the vestiges of redlining and
                                                                          16
                                                                               exclusionary zoning, Los Angeles County ranks as one of the most segregated
                                                                          17
                                                                               metropolitan areas in the United States.” (Id. at 19.) “Black people are dramatically
                                                                          18
                                                                               overrepresented in the population experiencing homelessness, when compared to their
                                                                          19
                                                                               representation among the overall population in Los Angeles County.” (Id. at 14.) The
                                                                          20
                                                                               mayor and multiple City councilmembers agreed with the conclusions of this report.
                                                                          21
                                                                          22
                                                                                     7
                                                                                        Motion by councilmember Jose Huizar, Homelessness, and Poverty
                                                                          23   Committee, Los Angeles City Council, Council, File: 18-0628, (Jan 12, 2016),
                                                                               https://clkrep.lacity.org/onlinedocs/2016/16-0046_mot_01-12-2016.pdf.
                                                                          24          8
                                                                                        Establishment of Guiding Principles/Reverse Policy of
                                                                               Containment/Comprehensive Homeless Strategy, Los Angeles City Council,
                                                                          25   Council, File: 16-0046 (Feb. 24, 2016),
                                                                               https://clkrep.lacity.org/onlinedocs/2016/16-0046_rpt_hp_2-24-16.pdf. Adopted
                                                                          26   March 15, 2016, https://clkrep.lacity.org/onlinedocs/2016/16-0046_CA_03-16-
                                                                               2016.pdf.
                                                                          27          9
                                                                                        LAHSA, Report and Recommendations of the Ad Hoc Committee on Black
                                                                               People Experiencing Homelessness at 5 (Dec. 2018),
                                                                          28   https://www.lahsa.org/documents?id=2823-report-and-recommendations-of-the-ad-
                                                                               hoc-committee-on-black-people-experiencing-homelessness.
                                                                                                                          6
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 17 of 46 Page ID
                                                                                                           #:5586


                                                                          1          Ms. Marston described the City’s racist “redlining” policy in the 2021 LAHSA
                                                                          2    Homelessness Town Hall: “Policy choices and underinvestment brought us to where
                                                                          3    we are today. . . [A] government map [of Los Angeles] . . . from 1939. . . shows how
                                                                          4    our government blocked black communities and black families from home ownership
                                                                          5    in a practice called redlining.” (17:15.) Ms. Marston further acknowledged that
                                                                          6    “[i]nstitutional and structural racism play a key role in homelessness” and “[a]mong
                                                                          7    all of the new people enrolled in services last year, 35% of clients were black which is
                                                                          8    a critical measure for us because we know that black people are 8% of the county
                                                                          9    population and 34% of the population experiencing homelessness, again, because of
                                                                          10   legacies of systemic racism and discrimination that are still being dismantled.” (Id.)
                                                                                     Between the redlining policies of early Los Angeles—which systematically
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   thwarted wealth accumulation by Black Angelenos—and the “Containment” policy of
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Skid Row, which concentrated very poor individuals into a small area of downtown
                                                                          14   Los Angeles, the City all but ensured that Skid Row would have a disproportionately
                                                                          15   high African American unhoused population. Indeed, the Containment Plan
                                                                          16   specifically acknowledged that Skid Row was at the time “experiencing a very rapid
                                                                          17   increase in its Black population.” (Mitchell Decl. Ex. A, at 147.) Yet Defendants have
                                                                          18   perpetuated the plight of those in Skid Row, even while acknowledging the
                                                                          19   disproportionate impact on racial minorities as a result of their actions.
                                                                          20         C.     Defendants Acknowledge that Their Housing Policies Have
                                                                                            Contributed to The Homelessness Crisis
                                                                          21
                                                                                     It is undisputed that the lack of affordable housing in Los Angeles is one of the
                                                                          22
                                                                               drivers of homelessness. In 2015, the City declared a housing and shelter emergency
                                                                          23
                                                                               and the County did the same in 2018—both remain in place. 10 Yet the City and the
                                                                          24
                                                                               County have done little to provide housing in the very low- or low-income categories
                                                                          25
                                                                               since then. Los Angeles County has only met 9 percent of its 7-year Regional
                                                                          26
                                                                          27
                                                                                     10
                                                                                       City of Los Angeles Declaration of State of Emergency, September 22, 2015;
                                                                          28   Resolution of the Board of Supervisors of the County of Los Angeles Declaring a
                                                                               Shelter Crisis, October 30, 2018.
                                                                                                                         7
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 18 of 46 Page ID
                                                                                                           #:5587


                                                                          1    Housing Need Allocation for very low-income housing, 5 percent of its goal for low-
                                                                          2    income housing and only 0.4 percent of its goal for moderate income housing.11 Los
                                                                          3    Angeles is now ranked as the most unaffordable city in the country, with over 60
                                                                          4    percent of tenants paying more than 30 percent of their household income for rent and
                                                                          5    over 30 percent of tenants severely rent-burdened, paying more than 50 percent of
                                                                          6    their income for rent. 12 City councilmembers acknowledge that there is a “critical
                                                                          7    lack of housing for all income levels.” 13 Defendants admit that they caused this
                                                                          8    housing shortage through their policies, actions and inactions:
                                                                                        [f]or decades, federal, and state, and local policies have restricted
                                                                          9             housing development, they drove up the prices of housing, and
                                                                                        they’ve marginalized communities of color. And the result? In Los
                                                                          10            Angeles county, we have roughly the same number of housing units
                                                                                        today with a population of 10 million people, as we did when our
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11            population was 6 million people. We know that homelessness rises
Spertus, Landes & Umhofer, LLP




                                                                                        when the median rents in a region exceed the median income by
                                                                          12            about 22%. And in LA, the median rent is about half, 46.7%, of
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                        median income.
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               (LAHSA, 2021 Town Hall at 19:00.)
                                                                          14
                                                                                     D.     The County’s Policies of Centralizing Services in Skid Row and
                                                                          15                Failing to Provide Sufficient Mental Health Beds Has Contributed to
                                                                                            This Crisis
                                                                          16
                                                                                     While the policies of Containment and Redlining are the City’s, the County also
                                                                          17
                                                                               bears the blame for the crisis on Skid Row. It has knowingly placed its most
                                                                          18
                                                                               vulnerable residents—very poor, mentally ill, disabled, recently incarcerated—directly
                                                                          19
                                                                               in harm’s way by concentrating its services in the Skid Row area. The 1976 Blue
                                                                          20
                                                                               Book acknowledges this paradigm:
                                                                          21          The extent to which the Department of Public Social Services
                                                                                      (DPSS) funnels men into Skid Row must be determined before talk
                                                                          22
                                                                          23
                                                                                     11
                                                                                        2020 Los Angeles County Annual Affordable Housing Outcomes Report at
                                                                          24   63, Table 34) (Apr. 30, 2020), https://1p08d91kd0c03rlxhmhtydpr-wpengine.netdna-
                                                                               ssl.com/wp-content/uploads/2020/07/2020-Los-Angeles-County-Affordable-Housing-
                                                                          25   Outcomes-Report.pdf.
                                                                                     12
                                                                                        Homelessness and Affordable Housing, https://cd13.lacity.org/homelessness-
                                                                          26   and-affordable-
                                                                               housing#:~:text=Unfortunately%2C%20Los%20Angeles%20is%20now,of%20their%
                                                                          27   20income%20for%20rent (last visited Apr. 10, 2021).
                                                                                     13
                                                                                        Land Use Reform – Zoning Ballot Measure, Los Angeles City Council
                                                                          28   Record 20-1042 (Aug. 19, 2020), https://clkrep.lacity.org/onlinedocs/2020/20-
                                                                               1042_mot_08-19-2020.pdf.
                                                                                                                          8
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                         INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 19 of 46 Page ID
                                                                                                           #:5588

                                                                                          of decreasing the Skid Row population can proceed. Unattached
                                                                          1               single men from the entire county are sent to DPSS for food stamps
                                                                                          and general relief. That fact alone may be sufficient to introduce
                                                                          2               some persons to the Skid Row lifestyle, but add the fat that many
                                                                                          men are given rent vouchers for rooms in Skid Row hotels, and the
                                                                          3               possibility that DPSS is adding to the problem becomes apparent.
                                                                          4          The County continues to concentrate services in the Skid Row area, including
                                                                          5    Mental Health, Social Services, Public Health, housing, food programs, and recently
                                                                          6    critical, Covid-19 injections. (Steier Decl. ¶ 12.) Men and women who are released
                                                                          7    from County Jail and have no place to go are released directly onto Skid Row. (Steier
                                                                          8    Decl. ¶ 14; Zaldivar Decl. ¶ 3) (“I have been in and out of prison and county jail, but I
                                                                          9    have always been released back onto Skid Row.”)
                                                                          10         According to UCLA’s California Policy Lab, 78 percent of unsheltered
                                                                               homeless individuals suffer from mental illness. 14 While some of the blame for this
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   lies with the state and federal governments, the County of Los Angeles has the
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   responsibility to provide inpatient mental health care to the indigent. Cal. Welf. &
                                                                          14   Inst. Code 5600 et seq. It is admittedly and undoubtedly failing in that obligation. On
                                                                          15   January 22, 2019 the LA County Board of Supervisors adopted a motion reading:
                                                                          16   “According to leading mental health experts, the minimum number of beds
                                                                          17   required to appropriately meet the need is 50 public mental health beds per
                                                                          18   100,000 individuals. In Los Angeles County, there are only 22.7 beds per 100,000
                                                                          19   individuals . . . .” 15 The resultant report documented a litany of inadequacies across
                                                                          20   the mental health spectrum including to the homeless population:
                                                                          21               Our system is not delivering enough high-quality mental health
                                                                                           hospital services to meet the need, and the effects of this deficit are
                                                                          22               dire . . . Roughly 25% of adult homeless individuals in LA County
                                                                                           have a serious mental illness and need care. These individuals
                                                                          23               often cycle in and out of hospitals and justice systems without ever
                                                                          24
                                                                          25
                                                                          26         14
                                                                                          Janey Rountree, et al., Health Conditions Among Unsheltered Adults in the
                                                                               U.S. (October 2019), https://www.capolicylab.org/wp-
                                                                          27   content/uploads/2019/10/Health-Conditions-Among-Unsheltered-Adults-in-the-
                                                                               U.S.pdf.
                                                                          28           15
                                                                                          Addressing the Shortage of Mental Health Hospital Beds (Jan. 22, 2019),
                                                                               http://file.lacounty.gov/SDSInter/bos/supdocs/131546.pdf.
                                                                                                                           9
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 20 of 46 Page ID
                                                                                                           #:5589

                                                                                          being put on a sustainable path to recovery. 16
                                                                          1
                                                                                     This failure is particularly egregious considering the apparent hundreds of
                                                                          2
                                                                               millions unspent dollars in the County’s MHSA (Mental Health Services Act) fund. 17
                                                                          3
                                                                               The impact of the County’s failure to provide enough mental health beds is disastrous
                                                                          4
                                                                               on Skid Row: with over 2,000 unsheltered individuals living in 50 square blocks,
                                                                          5
                                                                               using the County’s 25 percent figure, at least 500 of individuals in the small half-mile
                                                                          6
                                                                               area have a serious mental illness and are not receiving the care they need.
                                                                          7
                                                                                     E.      The Containment Policy Continues To This Day
                                                                          8
                                                                                     Despite lip-service reversal in policy, the Containment Policy and its effects
                                                                          9
                                                                               continue to this day. Development of SROs, emergency housing, and other housing
                                                                          10
                                                                               for PEH has been concentrated in Skid Row for years. 18 (Steier Decl. ¶ 12; Bales
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               Decl. at ¶ 3(b),(c).) For example, the City and County have approved hundreds of
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               storage bins in Skid Row for homeless residents but have rejected similar projects in
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               San Pedro and other parts of the City and County. 19 The City and County have
                                                                          14
                                                                               approved massive affordable housing projects in Skid Row while refusing to approve
                                                                          15
                                                                               such projects in other areas. 20
                                                                          16
                                                                          17         16
                                                                                          Addressing the Shortage of Mental Health Hospital Beds: Board of
                                                                          18   Supervisors Motion Response (Oct. 29, 2019),
                                                                               http://file.lacounty.gov/SDSInter/bos/supdocs/132696.pdf; see also, Bill Melugin,
                                                                          19   Undercover on Skid Row; Fox News (Dec. 15, 2019),
                                                                               https://www.foxla.com/news/undercover-on-skid-row-fox-11-embeds-with-county-
                                                                          20   mental-health-team-to-expose-broken-system.
                                                                                       17
                                                                                          Thomas Curwen, With an epidemic of mental illness on the streets,
                                                                          21   counties struggle to spend huge cash reserves, Los Angeles Times (Aug. 19, 2018,
                                                                               5:00 AM), https://www.latimes.com/local/california/la-me-mhsa-unspent-balance-
                                                                          22   20180819-story.html.
                                                                                       18
                                                                                          Ellen Reese et al., ‘Weak-Center’ Gentrification and the Contradictions of
                                                                          23   Containment: Deconcentrating Poverty in Downtown Los Angeles, 34.2 Intl’ J. Urb.
                                                                               and Reg’l Rsch. 310, 316-17 (2010),
                                                                          24   https://eprints.soton.ac.uk/156315/1/IJURR_final.pdf.
                                                                                       19
                                                                                          Saul Gonzalez, Inside LA’s storage facility for homeless people, KCRW,
                                                                          25   (Feb. 18, 2016) https://www.kcrw.com/news/articles/inside-las-storage-facility-for-
                                                                               homeless-people; Donna Littlejohn, San Pedro meeting erupts over homeless
                                                                          26   storage center, Daily Breeze (Oct. 5, 2016),
                                                                               https://www.dailybreeze.com/2016/10/05/san-pedro-meeting-erupts-over-homeless-
                                                                          27   storage-center/.
                                                                                       20
                                                                                          Tina Daunt, LA County awards $57M to 5 affordable housing projects
                                                                          28   (Jan. 9, 2020), https://therealdeal.com/la/2020/01/09/la-county-awards-57m-to-5-

                                                                                                                           10
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 21 of 46 Page ID
                                                                                                           #:5590


                                                                          1          Homeless individuals travel to and reside in Skid Row because the government
                                                                          2    agencies with which they interact are located there. (See Jarrell Decl. ¶ 4 (“I came [to
                                                                          3    Skid Row] because I was told this is where I need to come to get housing and
                                                                          4    services.”); Jackson Decl. ¶ 2 (“I was sent to Skid Row by a judge to participate in a
                                                                          5    program with the Downtown Women’s Center near the corner of San Pedro and 5th”);
                                                                          6    Diaz Decl. ¶ 2 (“I came to Skid Row to try to find shelter”); Jarrell Decl. ¶ 4 (“I
                                                                          7    came [to Skid Row] because I was told this is where I need to come to get housing and
                                                                          8    services”).) There also remains an over-concentration of PEH in Skid Row with no
                                                                          9    attempts to correct that over-concentration. In 2020, there were 2,093 unsheltered
                                                                          10   PEH in 2,054 unsheltered households on Skid Row, representing 20 percent and 24
                                                                               percent increases respectively. 21 This represents 40 PEH per square block and over
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   4,000 per square mile. In contrast, the County has approximately 14 PEH per square
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   mile and the City has 82 PEH per square mile. 22 Of those unsheltered in Skid Row,
                                                                          14   1,301 were experiencing chronic homelessness. (See fn. 11.)
                                                                          15         The City and County are enforcing laws outside of Skid Row, but not inside
                                                                          16   Skid Row, which further reinforces containment in the area, and subjects those
                                                                          17   residing within Skid Row to increased crime and squalor. In the Mitchell settlement
                                                                          18   the City has foregone enforcement of certain provisions of the Los Angeles Municipal
                                                                          19   Code (LAMC) intended to maintain clean and clear sidewalks and streets. 23 In other
                                                                          20
                                                                          21   affordable-housing-projects/; Libby Denkmann, LA City Councilman Jose Huizar
                                                                               on why he opposes a homeless housing project in Boyle Heights (Aug. 17, 2017)
                                                                          22   89.3KPCC, https://www.scpr.org/programs/take-two/2017/08/17/58642/l-a-city-
                                                                               councilman-jose-huizar-on-why-he-opposes/; See also fn. 24.
                                                                          23
                                                                                      21
                                                                                         2020 Greater Los Angeles Homeless Count – Skid Row,
                                                                               https://www.lahsa.org/documents?id=4700-2020-greater-los-angeles-homeless-count-
                                                                          24   skid-row.
                                                                                      22
                                                                                         2020 Homeless Count LA County Data Summary,
                                                                          25   https://www.lahsa.org/documents?id=4698-2020-homeless-count-la-county-data-
                                                                               summary; 2020 Greater Los Angeles Homeless Count – City of Los Angeles,
                                                                          26   https://www.lahsa.org/documents?id=4680-2020-greater-los-angeles-homeless-count-
                                                                               city-of-los-angeles.
                                                                          27
                                                                                      23
                                                                                         Nicholas Slayton, Council Votes To Settle Mitchell Case And Limit Property
                                                                               Seizures On Skid Row, L.A. Downtown News (Mar. 6, 2019),
                                                                          28   http://www.ladowntownnews.com/news/council-votes-to-settle-mitchell-case-and-

                                                                                                                         11
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 22 of 46 Page ID
                                                                                                           #:5591


                                                                          1    areas of the city anti-drug and anti-prostitution laws are enforced; within the
                                                                          2    containment area open drug use and sales and blatant prostitution are completely
                                                                          3    ignored. (Steier Decl. ¶ 13.) Street clean-ups and targeted encampment reduction
                                                                          4    occurs elsewhere in the City, including the Echo Park closure and the Rose/Penmar
                                                                          5    “Encampment to Home” effort, but never in Skid Row. (Id.)
                                                                          6          It is well documented that the County Sheriff, LAPD and public hospitals for
                                                                          7    many years transported PEH to Skid Row from other parts of the county. 24 When
                                                                          8    City and County workers release PEH from their care, they drop them off in the Skid
                                                                          9    Row area. (Bales Decl. ¶ 3.) (“Peace officers, hospitals and other care providers drop
                                                                          10   [PEH] in Skid Row.”). Even as recently as a few weeks ago PEH from Echo Park
                                                                               were relocated to Skid Row. 25 Yet at the same time, individuals are given no housing
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   opportunities outside the area. (See, e.g. Diaz Decl., ¶ 6-7; Jackson Decl. ¶ 8.)
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13         F.     The Conditions on Skid Row Warrant Immediate Injunctive Relief
                                                                                            1.   The Current Conditions On Skid Row Pose A Risk To Public
                                                                          14                     Health
                                                                          15         Although the conditions are now at their worst, they have persisted for years.
                                                                          16   In 2013, Skid Row suffered an outbreak of tuberculosis. 26 In 2018, Skid Row suffered
                                                                          17   an outbreak of flea-borne typhus. 27 In 2019, Skid Row suffered an outbreak of
                                                                          18
                                                                          19
                                                                          20
                                                                               limit-property-seizures-on-skid-row/article_a27b6a8a-4076-11e9-b1df-
                                                                          21   070c6d75e026.html.
                                                                                      24
                                                                                         Jon Regardie, The End of the Andy Smith Era (Mar. 31, 2008), Downtown
                                                                          22   Los Angeles News, http://www.ladowntownnews.com/news/the-end-of-the-andy-
                                                                               smith-era/article_490fc960-283d-599c-a749-b8138443ab26.html;
                                                                          23          25
                                                                                         CBSLA Staff, Protesters Clash With Police Over Shutdown Of Echo Park
                                                                               Lake Homeless Camps, 182 Arrested (Mar. 26, 2021), CBS Los Angeles,
                                                                          24   https://losangeles.cbslocal.com/2021/03/26/la-shutting-down-echo-park-lake-
                                                                               indefinitely-homeless-camps-being-cleared-out/.
                                                                          25          26
                                                                                         Los Angeles Department of Public Health, The Los Angeles Department of
                                                                               Public Health Response to Community Concerns About Active Tuberculosis (TB)
                                                                          26   Disease Among the Homeless (March 4, 2013),
                                                                               http://publichealth.lacounty.gov/docs/TB.InfoSheet.3.4.13.pdf).
                                                                          27          27
                                                                                         Los Angeles County Department of Public Health, LAC DPH Health Alert:
                                                                               Outbreak of Flea-Borne Typhus in Downtown Los Angeles (Oct. 4, 2018),
                                                                          28   http://publichealth.lacounty.gov/eprp/Health%20Alerts/LAHAN%20Typhus%2010.
                                                                               4.18%20final.pdf.
                                                                                                                         12
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 23 of 46 Page ID
                                                                                                           #:5592


                                                                          1    Hepatitis A. 28 In 2019, an LAPD employee assigned to Skid Row became infected
                                                                          2    with typhoid fever, and a Deputy City Attorney contracted Typhus at City Hall. 29
                                                                          3    Andy Bales, CEO of Union Rescue Mission (“URM”) now uses a wheelchair after
                                                                          4    losing his leg to a flesh-eating disease he contracted while aiding the homeless in Skid
                                                                          5    Row. 30 Mr. Bales recounted how he “had a 104 [degree] temperature[,] [b]lood
                                                                          6    poisoning throughout my body and my foot had gaping wounds. I never walked again
                                                                          7    after leaving the hospital, my leg crumbled to the point I had to have it removed.” Id.
                                                                          8    Mr. Bales had his second leg amputated in March 2021, yet continues to run URM.
                                                                          9    Infectious diseases are prevalent among all PEH in the County. 31
                                                                          10         The conditions in Skid Row are not sanitary. The City Controller reported that
                                                                               in 2017 City officials had removed 8 tons of solid waste, including 40 pounds of urine
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   and feces from homeless encampments in one cleanup of one encampment. 32 Los
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Angeles Sanitation (LASAN) estimated that its program, Operation Healthy Streets,
                                                                          14   cleared an average of 5 tons of solid waste per day at encampments in the City. Id.
                                                                          15   Appallingly, those clean-up operations have not resumed since being put on hold in
                                                                          16   early 2020 due to the pandemic. (Steier Decl. ¶ 15.)
                                                                          17
                                                                          18
                                                                                     28
                                                                                         Press Release, Los Angeles County Department of Public Health, LA
                                                                          19   County Public Health Officials Work to Improve Sanitation and Living Conditions
                                                                               for Persons Experiencing Homelessness, (June 12, 2019),
                                                                          20   http://publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?pr
                                                                               id=2050.
                                                                          21          29
                                                                                         Chris Woodyard, As Homeless Are Suffering, Risk of Hepatitis, Typhus And
                                                                               Other Diseases is Growing, USA Today (July 10, 2019),
                                                                          22   https://www.usatoday.com/story/news/nation/2019/06/18/homeless-homelessness-
                                                                               disease-outbreaks-hepatitis-public-health/1437242001/.
                                                                          23          30
                                                                                         Calliste Weitenberg, Inside one of America’s biggest homeless shelters as
                                                                               it braces for the coronavirus, SBS Dateline, (Jul. 4, 2020),
                                                                          24   https://www.sbs.com.au/news/dateline/inside-one-of-america-s-biggest-homeless-
                                                                               shelters-as-it-braces-for-the-coronavirus.
                                                                          25          31
                                                                                         Nicholas, W., Measure H: Preventing and Reducing Homelessness in Los
                                                                               Angeles County – A Health Impact Assessment, Los Angeles County Department of
                                                                          26   Public Health, Health Impact Evaluation Center (Feb. 2017),
                                                                               http://www.publichealth.lacounty.gov/chie/reports/Measure_H_HIA_Final.pdf
                                                                          27   (reporting disease rates among PEH of 50 times normal).
                                                                                      32
                                                                                         Ron Galperin, Los Angeles City Controller, Report on Homeless
                                                                          28   Encampments, Office of the Controller (Sept. 27, 2017),
                                                                               https://lacontroller.org/audits-and-reports/homeless-encampments/.
                                                                                                                          13
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 24 of 46 Page ID
                                                                                                           #:5593


                                                                          1          PEH in Skid Row suffer horrible health conditions. (Gibson Decl. ¶ 6 (life on
                                                                          2    the streets has given him hernias, insomnia, and extreme joint pain); Jackson Decl. ¶ 6
                                                                          3    (“The stress of life in Skid Row caused me to have a stroke 18 months ago.”).)
                                                                          4    Approximately 78 percent of homeless individuals in the county have a mental
                                                                          5    illness. 33 Tragically, suicide remains one of the top five leading causes of death
                                                                          6    among PEH. 34 On average, a homeless person in Los Angeles will die 22 years
                                                                          7    earlier than the general population. 35 The report noted:
                                                                          8               A principal finding is that the overall homeless mortality rate has
                                                                                          steadily increased over the past six years. This means that
                                                                          9               increases in the number of homeless deaths recently reported in the
                                                                                          media cannot be attributed solely to the fact that the total number
                                                                          10              of homeless people has also been increasing. Put simply, being
                                                                                          homeless in LA County is becoming increasingly deadly. 36
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                                     Dr. Barbara Ferrer, director of LA County Department of Public Health
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               conceded: “Homeless people are in fact dying at a higher rate because they’re
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               homeless.” 37 Yet in New York City, where the number of people experiencing
                                                                          14
                                                                               homelessness is high (91,897 persons) but the rate of unsheltered homelessness is low
                                                                          15
                                                                               (5 percent compared to Los Angeles’ 75 percent), the mortality rates of homeless
                                                                          16
                                                                               persons compared to general population low-income adults is nearly identical. 38
                                                                          17
                                                                               Unsheltered homelessness both causes and exacerbates physical and mental health
                                                                          18
                                                                          19
                                                                          20
                                                                          21         33
                                                                                         See fn. 15.
                                                                                     34
                                                                                         Recent Trends In Mortality Rates And Causes of Death Among People
                                                                          22   Experiencing Homelessness In Los Angeles County, Center for Health Impact
                                                                               Evaluation (October 2019),
                                                                          23   http://www.publichealth.lacounty.gov/chie/reports/HomelessMortality_CHIEBrief_
                                                                               Final.pdf.
                                                                          24          35
                                                                                         Id. at 5 (“The average age at death was 51 among the homeless and 73 among
                                                                               the general population.”).
                                                                          25          36
                                                                                         Id. (emphasis added).
                                                                                      37
                                                                                         Jessica Flores, Homeless deaths in LA County doubled between 2013 and
                                                                          26   2018, Curbed Los Angeles (Oct. 30, 2019, 3:50 PM),
                                                                               https://la.curbed.com/2019/10/30/20940369/homeless-deaths-los-angeles-county.
                                                                          27          38
                                                                                         Bonnie D. Kerker, PhD, Jay Bainbridge, PhD, et al., A Population-Based
                                                                               Assessment of the Health of Homeless Families in New York City, 2001–2003,
                                                                          28   American Journal of Public Health (Sept. 20, 2011),
                                                                               https://ajph.aphapublications.org/doi/abs/10.2105/AJPH.2010.193102.
                                                                                                                           14
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 25 of 46 Page ID
                                                                                                           #:5594


                                                                          1    problems. 39 LA County admits:
                                                                          2               Poor health is a major cause of homelessness, and homelessness
                                                                                          itself leads to poor health. . . . Homelessness can exacerbate
                                                                          3               chronic physical and mental health conditions or contribute to
                                                                                          debilitating substance abuse problems. . . Environmental
                                                                          4               exposures, communicable disease exposures, lack of access to
                                                                                          preventive care and medical treatment, and lack of access to proper
                                                                          5               nutrition and sleep all contribute to high rates of poor health
                                                                                          among homeless persons. Strikingly, the average life expectancy
                                                                          6               of homeless people is estimated to be almost 30 years shorter
                                                                                          than the general population. 40
                                                                          7
                                                                                     Recognizing the need for housing as healthcare, the County launched a program
                                                                          8
                                                                               called Housing for Health.” 41 A study conducted by the RAND Corporation on the
                                                                          9
                                                                               first 890 participants enrolled found that the cost of providing health care per
                                                                          10
                                                                               participant decreased by 40 percent (from an average of $38,146 to $15,358) because
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               there was less need for the patients to access the system. 42
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                     Residents of Skid Row report appalling and worsening conditions, including
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               growing numbers of PEH living in tents on sidewalks and streets filled with
                                                                          14
                                                                               widespread and increasing rats, vermin, and human feces on the street. (Malow Decl.
                                                                          15
                                                                               ¶¶ 9-11.) Gregory Gibson knows of at least 10 people who have died on Skid Row in
                                                                          16
                                                                               a recent two-week period. (Gibson Decl. ¶ 8.) Maria Diaz has seen a number of
                                                                          17
                                                                          18
                                                                                     39
                                                                                         Recent Trends In Mortality Rates And Causes of Death Among People
                                                                          19   Experiencing Homelessness In Los Angeles County, Center for Health Impact
                                                                               Evaluation (October 2019),
                                                                          20   http://www.publichealth.lacounty.gov/chie/reports/HomelessMortality_CHIEBrief_Fi
                                                                               nal.pdf; Seena Fazel, MD, John R. Geddes, MD, et al., The health of homeless people
                                                                          21   in high-income countries: descriptive epidemiology, health consequences, and clinical
                                                                               and policy recommendations, The Lancet, vol. 382, issue 9953, pp. 1529-40 (Oct. 25,
                                                                          22   2014), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(14)61132-
                                                                               6/fulltext; see also fn.8.
                                                                          23          40
                                                                                         Housing and Health in Los Angeles County, Los Angeles County Dept. of
                                                                               Public Health (February 2015),
                                                                          24   http://publichealth.lacounty.gov/ha/reports/LAHealthBrief2011/HousingHealth/SD_H
                                                                               ousing_Fs.pdf.
                                                                          25          41
                                                                                         Health Services of Los Angeles County, Housing for Health,
                                                                               http://dhs.lacounty.gov/wps/portal/dhs/housingforhealth (last visited Apr. 10, 2021).
                                                                          26          42
                                                                                         Sarah B. Hunter, Housing for Health; Los Angeles County’s Department of
                                                                               health Tackles Homelessness with an Innovative Housing Program That Saves Money,
                                                                          27   The Rand Blog (Jan. 18, 2018), https://www.rand.org/blog/2018/01/housing-for-
                                                                               health-los-angeles-countys-department-of.html (Notably the County experienced a net
                                                                          28   savings of 20 percent even taking the costs of housing into consideration (from an
                                                                               average of $38,146 per participant to $30,646)).
                                                                                                                         15
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 26 of 46 Page ID
                                                                                                           #:5595


                                                                          1    young women “harassed, attacked, raped, and ultimately succumb to drug addictions
                                                                          2    due to the conditions of Skid Row.” (Diaz Decl. ¶¶ 4,5; see also Zaldivar Decl. ¶¶ 7-
                                                                          3    11; Gibson Decl. ¶¶ 6, 9; Jarrell Decl. ¶¶ 7-8.)
                                                                          4          Defendants concentrate PEH in a contained area with insufficient housing
                                                                          5    opportunities, fail to enforce the law in that area in part because the courts have
                                                                          6    prevented them from doing so due to the lack of housing (which the defendants admit
                                                                          7    they created), which in turn subjects the individuals in the area to dire health and
                                                                          8    safety risks. As a member of the City Council admitted in reaction to the Mitchell
                                                                          9    settlement, the City “treat[s] Skid Row and Downtown different than the rest of the
                                                                          10   city” and “allows the condition to worsen for [the] population of people experiencing
                                                                               homelessness.” 43 This is the continued policy of containment and abandonment.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12                2.     Skid Row Is Unsafe
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13         Today, Skid Row holds the title for the number one and number two most
                                                                          14   dangerous neighborhoods in the entire United States with a combined average violent
                                                                          15   crime rate of over 300 violent crimes per 1,000 residents; the area adjacent to Skid
                                                                          16   Row is number three. 44 Skid Row’s homeless residents are frequently victimized by
                                                                          17   gang members. Charlene, a homeless woman living in Skid Row told NBC that she
                                                                          18   did not even understand what a gang was until she came to Skid Row, pronouncing
                                                                          19   that homeless people have been “raped and abused.” 45 LAPD Officer Deon Joseph
                                                                          20   told NBC that the police are “unable to do much because of the tents.” (Id.) “We
                                                                          21   can't see it, we can't stop it,”… “[t]hey have the ability of hiding in plain sight.” (Id.)
                                                                          22         LAPD data shows that crimes against homeless victims have risen
                                                                          23   exponentially in recent years. From 2018 to 2019 alone there was an increase of 33
                                                                          24
                                                                          25
                                                                                     43
                                                                                         See fn. 23.
                                                                          26         44
                                                                                         Laura Bloom, Crime In America: Study Reveals The 10 Most Unsafe
                                                                               Neighborhoods, Forbes (Jan 28, 2021),
                                                                          27   https://www.forbes.com/sites/laurabegleybloom/2021/01/28/the-10-most-dangerous-
                                                                               neighborhoods-in-america-its-not-where-you-think/?sh=475accfb341f.
                                                                          28          45
                                                                                         Lolita Lopez, Gangs of LA on Skid Row, NBC L.A. (Mar. 19, 2018, 3:05
                                                                               PM), https://www.nbclosangeles.com/news/gangs-of-la-on-skid-row/167805/.
                                                                                                                        16
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 27 of 46 Page ID
                                                                                                           #:5596


                                                                          1    percent in homicides against a homeless victim in Central Bureau, despite the
                                                                          2    citywide rate rising only 5 percent. 46 Violent crime against the homeless rose by 18.9
                                                                          3    percent and property crimes rose by a staggering 43.8 percent. (Id.) Violent Crimes
                                                                          4    with a homeless suspect rose 48.1 percent in Central Division (22.5 percent citywide)
                                                                          5    and property crimes with an identified homeless suspect rose 27.9 percent in Central
                                                                          6    Division (18 percent citywide). Homicides in Central Division with an identified
                                                                          7    homeless suspect increased by 175 percent from 2018 to 2019. (Id; Steier Decl. ¶ 16.)
                                                                          8          Violence against homeless women is particularly acute. Approximately 60
                                                                          9    percent of homeless women reported being the victim of violence in the past year and
                                                                          10   a gut-wrenching 25 percent experiencing violence “often” or “always.” L.A. has also
                                                                               seen an explosion of sexual violence against the homeless as reflected by the 200
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   percent increase from 2017 to 2019 in homeless rape victims. 47 Maria Diaz has seen
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   young women “harassed, attacked, [and] raped.” (Diaz Decl. ¶ 5.)
                                                                          14         The risk of death, injury, or serious property damage due to fires cannot be
                                                                          15   overstated. The Los Angeles City Fire Department reported that in 2020, there were
                                                                          16   6,151 homeless related fires, 2,242 of which were arson fires. (Mitchell Decl. Ex. C.)
                                                                          17   Homeless-related fires made up 53.87 percent of all fires in the entire City, with
                                                                          18   homeless-related arson fires making up 19.64 percent of all fires in the City of Los
                                                                          19   Angeles. (Mitchell Decl. Ex. D.) This represents a 245 percent increase in all
                                                                          20   homeless related fires and 240 percent increase in all homeless-related arson fires
                                                                          21   since 2018. Id. 48 Skid Row Residents encounter daily fire risks, exacerbated by the
                                                                          22
                                                                          23
                                                                                     46
                                                                                         Eric Leonard, Homeless Crime Jumps Nearly 50 Percent in Los Angeles,
                                                                               LAPD Says, NBC L.A. (Dec. 10, 2018, 4:52 PM),
                                                                          24   https://www.nbclosangeles.com/news/local/LAPD-Reports-Spike-in-Homeless-
                                                                               Crime-502407861.html; Zoie Matthew, Crimes Against the Homeless Have Risen,
                                                                          25   and Advocates are Searching for Answers, L.A. Mag. (Oct. 15, 2019),
                                                                               https://www.lamag.com/citythinkblog/homelesscrime/.
                                                                          26
                                                                                      47
                                                                                         Eric Leonard, Sexual Violence on Skid Row Has Spiked, Data Shows,
                                                                               NBC News (Feb. 22, 2020), https://www.nbclosangeles.com/on-air/sexual-
                                                                          27   violence-on-skid-row-has-spiked-data-says/2319055/.
                                                                                      48
                                                                                         See also Comments of Fire Chief Terrazas,
                                                                          28   https://lacity.granicus.com/MediaPlayer.php?view_id=103&clip_id=20553&meta_id=

                                                                                                                         17
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 28 of 46 Page ID
                                                                                                           #:5597


                                                                          1    City and County’s current refusal to provide sanitation services to these areas. 49
                                                                          2    (Steier Decl. ¶ 17.) Business owners are losing fire insurance due to this increase, and
                                                                          3    even when they can get coverage it is at several times the cost. (See, e.g., Tashdjian
                                                                          4    Decl. ¶¶ 5, 6; Rich Decl. ¶¶ 6-8.) Below is a picture of the man who died in the fire
                                                                          5    on Skid Row April 7th, after being unable to escape his tent in time due to his
                                                                          6    physical disability. The picture is gruesome and unsettling, and Plaintiffs hesitated to
                                                                          7    include it in this brief for that reason, but the horrific truth is that five people just like
                                                                          8    him will die each day in Los Angeles County this year and the parties need to see and
                                                                          9    address head-on this devastation.
                                                                          10
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                          14
                                                                          15
                                                                          16
                                                                          17          There are many individual stories that illustrate the dangers of living in Skid
                                                                          18   Row. Residents of Skid Row have reported increased crimes against persons and
                                                                          19   property. Mark Shinbane, who has owned property in the Skid Row neighborhood for
                                                                          20   twenty years, reported increased “violence with both homeless (as victims and
                                                                          21   perpetrators) and gang members.” (Decl. of Mark Shinbane ¶ 8.)
                                                                                            Every day I hear police or ambulance sirens, fights, yelling, and
                                                                          22                complaints by employees about some new incident. Every day I
                                                                                            endure the odor of urine, feces, and rotting filth. Every day I see
                                                                          23                drugs being sold or used, see human beings walking around like
                                                                          24
                                                                               432376 (39:50) (Arson “is a growing problem, it is going to continue as long as we
                                                                          25   have homelessness out in the streets” and “won’t go away until we deal with the
                                                                               homelessness issue.”)The LAFD is a distinct entity from the Los Angeles County Fire
                                                                          26   Department (LACFD). Unlike LAFD, the County does not track the numbers of fires
                                                                               involving PEH. Thus the information provided by the County to this Court on March
                                                                          27   4, 2021 is not as accurate as the data from the City.
                                                                                     49
                                                                                        Joel Grover, Garbage Piles Up Near Homeless Encampments, NBC L.A.
                                                                          28   (Feb. 6, 2020), https://www.nbclosangeles.com/investigations/los-angeles-
                                                                               homeless-garcetti-money/2304634/.
                                                                                                                          18
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 29 of 46 Page ID
                                                                                                           #:5598

                                                                                                zombies or passed out in gutters in a drug-induced coma. Every
                                                                          1                     day, I am subject to risk of disease, assault, or fire. Every day I
                                                                                                risk my own health and safety, and that of my family, just to
                                                                          2                     come to work.
                                                                          3    (Id. at ¶ 18.)
                                                                          4                     3.    Skid Row Is Inaccessible for the Disabled
                                                                          5           Many of the PEH in Skid Row suffer from mental illness, substance abuse or
                                                                          6    other physical disabilities. One of the many tragedies of the Containment Policy is
                                                                          7    that it forced many disabled people to live in conditions without appropriate
                                                                          8    accommodations—mentally ill people were put in an environment that Defendants
                                                                          9    admit perpetuates mental illness; substance abusers are put in an environment where
                                                                          10   illegal substances are prolific; physically disabled people are put in an environment
                                                                               where the sidewalks and streets are blocked by tents and trash; people with health
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   conditions are put in an environment where disease is rampant. Attached to the
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   Mitchell declaration are pictures of Skid Row illustrating the blocked sidewalks—
                                                                          14   often on both sides of the street—making it impossible for individuals in wheelchairs
                                                                          15   to traverse anywhere but the middle of the street. As Mike Bonin put it succinctly:
                                                                          16   “We are dealing with historical consequences of bad decisions made 10 years ago to
                                                                          17   guarantee a right to sidewalks instead of a right to shelter.” 50
                                                                          18          Charles Van Scoy lives at Union Rescue Mission and is confined to a
                                                                          19   wheelchair due to health issues. Van Scoy ¶ 3. He is effectively trapped in his home
                                                                          20   because he is unable to travel down the many streets which are blocked by property or
                                                                          21   homeless persons. Id. at ¶¶ 4-6. Similarly, Leonardo Suarez is a resident who lives
                                                                          22   nearby and relies on a wheelchair due to a jet accident while he was serving in the
                                                                          23   navy. Suarez Decl. ¶¶ 3-11. Even when he is able to travel down some streets, he is
                                                                          24   frequently required to double back and detour to find a traversable route. Id. While
                                                                          25   he is traveling through Skid Row, he is subjected to harassment by individuals such as
                                                                          26
                                                                          27
                                                                                       Why L.A. County’s homelessness crisis has been decades in the making, LA
                                                                                      50
                                                                          28   Times (June 06, 2019), https://www.latimes.com/local/california/la-me-ln-homeless-
                                                                               housing-crisis-count-history-skid-row-20190605-story.html.
                                                                                                                       19
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 30 of 46 Page ID
                                                                                                           #:5599


                                                                          1    requesting that he pay them to allow him to pass. Id.
                                                                          2                 4.     Defendants Have Acknowledged The Need For Immediate Action
                                                                                                   in Skid Row and Elsewhere
                                                                          3
                                                                                     Defendants have for years acknowledged that the conditions on Skid Row
                                                                          4
                                                                               warrant immediate, emergency relief, but the relief has not come. On his mayoral
                                                                          5
                                                                               website, Mayor Eric Garcetti admits that he bears responsibility for the response to the
                                                                          6
                                                                               homelessness crisis: “[a]s [] mayor, I take full responsibility for our response to this
                                                                          7
                                                                               crisis. We must respond like it’s an earthquake — and do more, faster.” 51 Councilman
                                                                          8
                                                                               Joe Buscaino “called for a state of emergency last year, and it has taken us clearly a
                                                                          9
                                                                               state of emergency to move on these solutions.” (ECF No. 94 at 15.) Los Angeles
                                                                          10
                                                                               City Attorney Mike Feuer noted that “we all can agree that as long as there are
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               unhoused people on our streets, all of us need to be acting with urgency and intensity
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               and impatience.” (ECF No. 218 at 60.) County Supervisor Hilda Solis acknowledge
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               the “true state of emergency on the streets of our community.” 52
                                                                          14          G.     Defendants Have Admitted and Demonstrated That They Are
                                                                                             Unable To Solve Homelessness Unless Ordered To Do So
                                                                          15
                                                                                            1.     Admissions by Representatives of Defendants
                                                                          16
                                                                                     Members of the City Council and County Board of Supervisors agree that their
                                                                          17
                                                                               dysfunction, failure to cooperate, finger-pointing, and inaction have been ineffective.
                                                                          18
                                                                               The Mayor likened the City’s homelessness efforts to picking up the feces left behind
                                                                          19
                                                                               by horses in the Rose Parade, suggesting that other governmental agencies were the
                                                                          20
                                                                               cause of homelessness but the City was forced to clean it up. 53 Yet as far back as
                                                                          21
                                                                               2015, the City Council acknowledged that it had “broad powers to address
                                                                          22
                                                                          23
                                                                                     51
                                                                                         Mayor Eric Garcetti,
                                                                          24   https://www.lamayor.org/HomelessnessCausesAndResponses (last visited Apr. 10,
                                                                               2021).
                                                                          25          52
                                                                                         Press Release, Los Angeles County Department of Public Health, Deaths
                                                                               Increase Among Homelessness, Drug Overdose is the Leading Cause with Greatest
                                                                          26   Income County Homeless Mortality Prevention Initiative Places Renewed Emphasis
                                                                               on Drug-Related Deaths, (Jan 7, 2021),
                                                                          27   http://publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?pr
                                                                               id=2900.
                                                                          28          53
                                                                                         Los Angeles Mayor Eric Garcetti Gives His Views on Homelessness at 1:30,
                                                                               (Sept. 24, 2020), https://www.youtube.com/watch?v=MjzEXwlWfw0&t=6s
                                                                                                                        20
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 31 of 46 Page ID
                                                                                                           #:5600


                                                                          1    [homelessness], and it is not using those powers.” 54 Former City councilmember
                                                                          2    David Ryu stated, “I’ve been working within our current structure and it is flawed, it
                                                                          3    is broken. This humanitarian crisis needs a FEMA-like response.” 55
                                                                          4          More recently, in this litigation, Councilman Kevin De Leon stated:
                                                                                          Homelessness is a moral and humanitarian crisis, and the
                                                                          5               complex system of services in Los Angeles are misaligned.
                                                                                          They’re out of sync. . . . the fact remains that the lack of
                                                                          6               cohesion between our government bodies and intermingled
                                                                                          policies has failed to deliver the tangible results we need….The
                                                                          7               reason I believe we’re here today is not about last Friday, it’s
                                                                                          about the dysfunction of our systems. But short term solutions
                                                                          8               at the end of the day will not address the issues behind the
                                                                                          homelessness crisis and make the change every unhoused
                                                                          9               Angeleno deserves.
                                                                          10   (ECF No. 218 at 16-17.) Councilman De Leon admitted an injunction may be
                                                                               appropriate: “[I] understand if the Court finds it reasonable that the governmental
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   officials, and just as importantly if not more importantly, bureaucratic officials cannot
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   work together in a collective effort with a sense of urgency to bring about the respect
                                                                          14   and dignity that many of our unhoused individuals deserve today.” (Id. at 19-20.)
                                                                          15   Los Angeles County Supervisor Kathryn Barger has noted that “[o]ur current
                                                                          16   approach to building housing is unsustainable, unaffordable and inefficient.” 56
                                                                          17         LAHSA has acknowledged that there is “too much decisionmaking, resource
                                                                          18   allocation, and [the] prioritization of homeless populations remains fragmented.”
                                                                          19   (ECF No. 248 at 14.) A controller audit found LAHSA to have missed 7 out of 9
                                                                          20   goals in 2019 despite doubling its staff, and in 2020, the LA County Board of
                                                                          21   Supervisors voted to consider restructuring LAHSA due to its stagnant governance
                                                                          22
                                                                          23
                                                                          24
                                                                                     54
                                                                                        Motion for State of Emergency by Gilbert Cedillo and Mike Bonin, Los
                                                                          25   Angeles City Council, Homelessness and Poverty Department, (Sept. 22, 2015).
                                                                                     55
                                                                                        David Zahniser, Emily Alpert Reyes, L.A. mayor should get ‘emergency
                                                                          26   powers’ to decide where homeless housing goes, plan says, Los Angeles Times
                                                                               (Nov. 15, 2019), https://www.latimes.com/california/story/2019-11-15/los-angeles-
                                                                          27   homelessness-proposal.
                                                                                     56
                                                                                        Barger calls for urgent homelessness housing and increased
                                                                          28   accountability, https://kathrynbarger.lacounty.gov/barger-calls-for-urgent-
                                                                               homelessness-housing-and-increased-accountability/ (last visited Apr. 1, 2021).
                                                                                                                         21
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 32 of 46 Page ID
                                                                                                           #:5601


                                                                          1    model. 57 Supervisor Janice Hahn suggested that LAHSA cannot effectively address
                                                                          2    the full scope of homelessness: “The bureaucracy that is there has not been flexible
                                                                          3    enough to grow and change and adapt.” 58 City councilman Mike Bonin has conceded
                                                                          4    that a “Consent Decree is the appropriate level of intervention and cooperation”
                                                                          5    required to address this crisis. (ECF No. 218 at 78.) Further:
                                                                          6                [B]ecause of the very nature of government…[t]hat system is
                                                                                           just fundamentally not designed to meet the level of crisis we
                                                                          7                are in. That type of system is very good at addressing problems.
                                                                                           It is not good at addressing a crisis of tens of thousands of
                                                                          8                people on the streets everywhere and encampments for people
                                                                                           dying a day… we have not engaged in a coordinated
                                                                          9                assault…[i]t’s just a fundamental inherent systemic lack of
                                                                                           coordination.
                                                                          10
                                                                               (Id. at 75-77.) These public statements are just a few examples of what people in the
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               homeless services arena have acknowledged for years and what Defendants know to
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               be true—with the finger-pointing among the City, County, LAHSA, and even between
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               elected officials and bureaucrats—nothing will change until they are ordered to do so.
                                                                          14
                                                                                           2.     Defendant City of Los Angeles Has Failed To Implement
                                                                          15                      Proposition HHH in a Timely Fashion
                                                                          16         In 2016, Los Angeles City taxpayers approved $1.2 billion in funding through
                                                                          17   Proposition HHH for shelter and homeless housing, yet in past five years the City has
                                                                          18   accomplished very little. Virtually all of the money has been targeted at expensive
                                                                          19   housing at over $550,000 per unit, even though the private sector is building
                                                                          20   unsubsidized housing at $250,000 per unit, and provided no money for new shelters
                                                                          21   that would save lives immediately. 59 Yet even this dubious policy decision has not
                                                                          22   been implemented with any haste – as of March 2021 only 489 units have been built
                                                                          23
                                                                          24
                                                                          25         57
                                                                                         Contributing Editor, L.A. County Board Votes to Consider Restructuring
                                                                               Homeless Services Agency, mynewsLA.com (Sept. 1, 2020),
                                                                          26   https://mynewsla.com/business/2020/09/01/l-a-county-board-votes-to-consider-
                                                                               restructuring-homeless-services-agency/.
                                                                          27          58
                                                                                         Elizabeth Marcellino, LA County shakes up structure, function of homeless
                                                                               aid (Feb. 12, 2020, 8:22 AM), https://www.dailynews.com/2020/02/11/la-county-
                                                                          28   shakes-up-structure-function-of-homeless-aid/.
                                                                                      59
                                                                                         See fn. 33.
                                                                                                                         22
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                         INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 33 of 46 Page ID
                                                                                                           #:5602


                                                                          1    while in that same time, 5,814 homeless people have died. 60 Hundreds, if not
                                                                          2    thousands, of those individuals would be alive today if that money had been spent as
                                                                          3    taxpayers requested on immediate shelters that would save lives. (See ECF No. 239,
                                                                          4    incorporated herein by reference, pp. 20-24.)
                                                                          5          The City Controller, Ron Galperin, has noted that Proposition HHH is “falling
                                                                          6    short” as there is not enough housing completed or being built to “move the needle for
                                                                          7    disadvantaged communities and most others experiencing homelessness in the City.” 61
                                                                          8    Despite the Proposition passing almost five years ago, most HHH projects are still in
                                                                          9    the pre-development phase, and the projected units of supportive housing has fallen
                                                                          10   from 10,000 to only 5,100. (Id.) The Controller recommended that the City should
                                                                               find other ways to use any remaining funds under Proposition HHH to “deliver faster
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   and less expensive projects, while also reviewing the most expensive projects in pre-
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   development to see what can be done to reduce costs.” (Id.)
                                                                          14         Shockingly, the Mayor has suspended all deadlines for Proposition HHH
                                                                          15   projects indefinitely despite construction always being considered essential during the
                                                                          16   pandemic, leaving hundreds of millions of dollars untapped while thousands languish
                                                                          17   in the street. 62 Rampant fraud, waste, and abuse is reported and ignored. 63
                                                                          18                3.     Defendant County of Los Angeles Has Failed to Utilize Measure H
                                                                                                   and MHSA (Mental Health Services Act) Funds Effectively
                                                                          19
                                                                                     Measure H was a 2017 voter-approved LA County quarter-cent sales tax to
                                                                          20
                                                                               fund “mental health, substance abuse treatment, health care, education, job training,
                                                                          21
                                                                               rental subsidies, emergency and affordable housing, transportation, outreach,
                                                                          22
                                                                          23
                                                                                     60
                                                                                         Andy Bales, It’s time for a shelter-first policy to address Los Angeles’
                                                                          24   homelessness crisis, https://www.dailynews.com/2021/04/11/its-time-for-a-shelter-
                                                                               first-policy-to-address-los-angeles-homelessness-crisis/.
                                                                          25          61
                                                                                         Meeting the Moment: An Action Plan to Advance Prop. HHH, LA
                                                                               Controller, https://lacontroller.org/audits-and-reports/hhhactionplan/ (last visited Apr.
                                                                          26   10, 2021).
                                                                                      62
                                                                                         See ECF No. 239, incorporated herein by reference, pp. 23-24.
                                                                          27          63
                                                                                         How a city-funded homeless housing project became a sink hole for public
                                                                               money, KCRW (Dec. 10, 2020), https://www.kcrw.com/news/shows/greater-la/hhh-
                                                                          28   motel-george-gascon/30-million-motel-homeless-shelter-prop-hhh-taxpayer-
                                                                               oversight-la; See also Mitchell Decl. Ex. F.
                                                                                                                           23
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 34 of 46 Page ID
                                                                                                           #:5603


                                                                          1    prevention and supportive services for homeless children, families, foster youth,
                                                                          2    veterans, battered women, seniors, disabled individuals, and other homeless adults”
                                                                          3    for a 10-year period. 64 This extra tax produced over $500 million in Fiscal Year
                                                                          4    2019-2020, and is implemented across 47 separate goals. 65 Since the passage of
                                                                          5    Measure H and its concomitant additional hundreds of millions of dollars for housing
                                                                          6    and services, the homeless population in LA County has risen from 57,794 to 66,436
                                                                          7    (a 13 percent increase). Some audits of individual strategies have taken place, but
                                                                          8    Measure H has never been subject to a full audit of operational effectiveness and the
                                                                          9    strategies operate without measurable goals and outcomes. 66
                                                                                            4.     LAHSA, a Joint Powers Authority of Both City and County, Has
                                                                          10                       Failed to Utilize Its Funds Effectively
                                                                                      In 2019, LA City Controller Ron Galperin conducted an audit of LAHSA’s
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   city-funded outreach programs and found “deep operational failures.” 67 Only 14
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   percent of PEH contacted were placed into interim housing, 4 percent of PEH assessed
                                                                          14   were placed into permanent housing, 6 percent of individuals with a substance abuse
                                                                          15   disorder obtained treatment, 4 percent of those with mental health needs obtained
                                                                          16   treatment, and LAHSA refused to even address whether their program data was
                                                                          17   complete and accurate. 68 Rather than improving on the areas of clear failure, LAHSA
                                                                          18
                                                                          19         64
                                                                                         Los Angeles County, California, Sales Tax for Homeless Services and
                                                                               Prevention, Measure H (March_2017), Ballotpedia (March 2017),
                                                                          20   https://ballotpedia.org/Los_Angeles_County,_California,_Sales_Tax_for_Homeless_S
                                                                               ervices_and_Prevention,_Measure_H.
                                                                          21          65
                                                                                         2019-20 Actual Measure H Expenditures, (October 9, 2020),
                                                                               https://homeless.lacounty.gov/wp-content/uploads/2020/10/COAB-Measure-H-19-20-
                                                                          22   AC-Close-Out.pdf; Approved Strategies to Combat Homelessness, Los Angeles
                                                                               County Homeless Initiative (February 2016), https://homeless.lacounty.gov/wp-
                                                                          23   content/uploads/2018/07/HI-Report-Approved2.pdf.
                                                                                      66
                                                                                         Measure H Citizens’ Oversight Advisory Board, Los Angeles County
                                                                          24   Homeless Initiative, https://homeless.lacounty.gov/oversight/ (last visited on April 10,
                                                                               2021).
                                                                          25          67
                                                                                         Scathing new audit finds deep operational failures at L.A.’s top homeless
                                                                               outreach agency, LA Times (August 27, 2019),
                                                                          26   https://www.latimes.com/california/story/2019-08-27/homeless-audit-lahsa-outreach-
                                                                               performance (“Quite frankly, they are [setting a] pretty low bar to begin with. If you
                                                                          27   can’t meet the low bar, that’s a problem.”) (alteration in original)
                                                                                      68
                                                                                         Strategy on the Streets: Improving LAHSA’s Outreach Program, LA
                                                                          28   Controller (August 28, 2019), https://lacontroller.org/audits-and-reports/strategy-on-
                                                                               the-street.
                                                                                                                          24
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 35 of 46 Page ID
                                                                                                           #:5604


                                                                          1    rebuffed the criticism and defended its failing operations. 69 A Measure H audit was
                                                                          2    completed, but focused “primarily on evaluating LAHSA’s internal controls over their
                                                                          3    performance reporting” and validating 2018-2019 performance data. 70 A full audit of
                                                                          4    LAHSA operational efficacy has never been done.
                                                                          5    III.   ARGUMENT: THE COURT IS AUTHORIZED TO PROVIDE THE
                                                                                      RELIEF REQUESTED
                                                                          6
                                                                                      A.    Legal Standard for Granting A Preliminary Injunction
                                                                          7
                                                                                      Federal Rule of Civil Procedure 65 provides for the issuance of a preliminary
                                                                          8
                                                                               injunction upon a showing that the party seeking the injunction (1) is likely to succeed
                                                                          9
                                                                               on the merits, (2) is likely to suffer irreparable harm in the absence of preliminary
                                                                          10
                                                                               relief, (3) the balance of equities tips in its favor, and (4) an injunction is in the public
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                               interest. Disney Enters., Inc. v. VidAngel, 869 F.3d 848, 856 (9th Cir. 2017) (quoting
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                               Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). A preliminary injunction
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               will alternatively issue if the moving party can demonstrate (1) “serious questions
                                                                          14
                                                                               going to the merits” and (2) that “the balance of hardships tips sharply in the
                                                                          15
                                                                               [movant’s] favor,” provided that the second and fourth Winter factors are also
                                                                          16
                                                                               satisfied. Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011); Epic
                                                                          17
                                                                               Games, Inc. v. Apple, Inc., 2020 WL 5993222, at *6 (N.D. Cal. Oct. 9, 2020).
                                                                          18
                                                                                      B.    Plaintiffs Are Likely To Succeed On The Merits
                                                                          19                1.    Plaintiffs Are Likely To Succeed On The Second Cause of Action
                                                                                                  for Violation of Mandatory Duty
                                                                          20
                                                                          21
                                                                          22          69
                                                                                         Statement from LAHSA on Los Angeles Cotnroller’s Report on Homeless
                                                                               Outreach, LAHSA (August 28, 2019), https://www.lahsa.org/news?article=575-
                                                                          23   statement-on-los-angeles-controller-s-report-on-homeless-outreach; Heidi Marston,
                                                                               who was not yet executive director, rightfully pointed out at least some of the
                                                                          24   failure had to do with lack of shelter and housing: “We have 30,000 people who
                                                                               have said to us: ‘Yes, we want resources. Yes, we want shelter.’ But yet we
                                                                          25   don’t have anything to offer them.” Doug Smith, Scathing new audit finds deep
                                                                               operational failures at L.A.’s top homeless outreach agency, LA Times (Aug. 28,
                                                                          26   2019, 4:05 PM), https://www.latimes.com/california/story/2019-08-27/homeless-
                                                                               audit-lahsa-outreach-performance.
                                                                          27          70
                                                                                         Letter from Arlene Barrera, Auditor-Controller (August 26, 2020),
                                                                               https://homeless.lacounty.gov/wp-content/uploads/2020/08/2020-8-26-Los-Angeles-
                                                                          28   Homeless-Services-Authority-Homeless-Initiative-Measure-H-Strategies-
                                                                               Performance-Data-Validation-and-Limited-Internal-Controls-Review.pdf.
                                                                                                                          25
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 36 of 46 Page ID
                                                                                                           #:5605


                                                                          1          Plaintiffs are likely to establish that the County is in violation of California
                                                                          2    Government Code § 815.6 and Welfare & Institutions Code § 17000 (“Section
                                                                          3    17000”) by failing to provide medically necessary care to PEH in Los Angeles.
                                                                          4    Section 17000 mandates that counties provide support to “all incompetent, poor,
                                                                          5    indigent persons and those incapacitated by age, disease, or accident” when such
                                                                          6    persons are not otherwise supported. Cal. Welf. & Inst. Code § 17000. The purpose
                                                                          7    of this section is “to provide for protection, care, and assistance to the people of the
                                                                          8    state in need thereof,” to provide “appropriate aid and services to all of its needy and
                                                                          9    distressed . . . promptly and humanely . . . as to encourage self-respect, self-reliance,
                                                                          10   and the desire to be a good citizen, useful to society.” Cal. Welf. & Inst. Code §
                                                                               10000. Courts have clarified that Section 17000 creates two separate obligations: (a)
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   provision of “general assistance” in terms of financial or in-kind relief and (b)
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   provision of subsistence medical care to the indigent. Hunt v. Super. Ct., 21 Cal. 4th
                                                                          14   984, 1011-13 (1999).
                                                                          15         Counties must provide medical care “at a level which does not lead to
                                                                          16   unnecessary suffering or endanger life and health.” Tailfeather v. Bd. of Supervisors,
                                                                          17   48 Cal. App. 4th 1223, 1240 (1996). This mandate includes subsistence medical
                                                                          18   services and medically necessary services which are defined as those “reasonable and
                                                                          19   necessary to protect life, to prevent significant illness or significant disability, or to
                                                                          20   alleviate severe pain.” Cal. Welf. & Inst. Code § 14059.5(a); see also Hunt v. Super.
                                                                          21   Ct. (1999), 21 Cal. 4th 984, 1014-15; County of Alameda v. State Bd. of Control, 14
                                                                          22   Cal. App. 4th 1096, 1108 (1993). Though Section 17000 provides municipalities
                                                                          23   discretion in discharging its obligations, that discretion is limited: it “must be
                                                                          24   exercised in a manner that is consistent with—and that furthers the objectives of”
                                                                          25   Section 17000. Hunt, 21 Cal. 4th at 991.
                                                                          26         If the County fails to meet this obligation, a court “must intervene to enforce
                                                                          27   compliance.” City & County of San Francisco v. Super. Ct., 57 Cal. App. 3d 44, 50
                                                                          28   (1976). For example, in Cooke v. Superior Court the court found that the County of
                                                                                                                            26
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 37 of 46 Page ID
                                                                                                           #:5606


                                                                          1    San Diego was required to provide indigent residents with dental care sufficient to
                                                                          2    remedy substantial pain and infection. 213 Cal. App. 3d 401, 413-14 (1989). In
                                                                          3    Harris v. Board of Supervisors, the Ninth Circuit affirmed the district court’s grant of
                                                                          4    a preliminary injunction under Section 17000 requiring Los Angeles County to
                                                                          5    continue to provide beds at two hospitals where the county had intended to reduce
                                                                          6    capacity, finding that eliminating the beds would violate Section 17000. 366 F.3d
                                                                          7    754, 765 (9th Cir. 2004); see also San Francisco v. Super. Ct., 57 Cal. App. 3d at 50.
                                                                          8          As LAHSA’s executive director, Ms. Marston, has announced, “housing is
                                                                          9    healthcare.” (LAHSA 2021 Homelessness Town Hall at 11:50.) This is particularly
                                                                          10   true in Skid Row, where Defendants have contained PEH, many if not most of whom
                                                                               are disabled, in a Contained Area that is dangerous to people suffering their
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   conditions. The County has an obligation to provide housing to PEH in Skid Row if
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   the alternatives are conditions that put PEH at risk for their lives or risking
                                                                          14   “significant illness,” “significant disability,” or “severe pain.” Cal. Welf. & Inst.
                                                                          15   Code § 14059.5(a). The County and City cannot dispute, and in fact their
                                                                          16   representatives acknowledge, that the conditions in the Contained Area of Skid Row
                                                                          17   “lead to unnecessary suffering or endanger life and health,” Tailfeather, 48 Cal. App.
                                                                          18   4th at 1241, in violation of Section 17000.
                                                                          19         The City and County have previously cited Scates v. Rydingsword, 229 Cal.
                                                                          20   App. 3d 1085, 1099, (1991), reh'g denied and opinion modified (May 31, 1991) and
                                                                          21   Clinton v. Cody, 2019 WL 2004842, at *9 (Cal. Ct. App. May 7, 2019), reh'g
                                                                          22   denied (June 3, 2019), review denied (July 17, 2019), for the proposition that the
                                                                          23   Welfare Code does not require a municipality to provide housing to homeless
                                                                          24   individuals. Neither of those decisions applies here.
                                                                          25         In Clinton—an unreported, nonbinding case that cannot be cited under Cal.
                                                                          26   Rules of Court 8.1105, 8.1110, 8.1115—the plaintiffs produced no evidence, cited to
                                                                          27   no studies, and had no Defendant admissions conceding that “housing is healthcare.”
                                                                          28   Moreover, the limited request by Plaintiffs (for now) does not involve “the general
                                                                                                                           27
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 38 of 46 Page ID
                                                                                                           #:5607


                                                                          1    need” for housing—rather, it involves dangerous conditions in a Contained Area
                                                                          2    created by Defendants that Defendants acknowledge pose an imminent risk to the
                                                                          3    health and safety of both the housed and unhoused in the area.
                                                                          4          Scates is similarly inconsequential because it rests upon the County’s obligation
                                                                          5    for general relief and does not address the County’s obligation to provide health care.
                                                                          6    And while the Scates court noted that the Welfare Code gave municipalities discretion
                                                                          7    in what services to provide homeless individuals and permitted cuts in services to
                                                                          8    PEH, there was no substantial evidence in Scates that government policy encouraged
                                                                          9    and helped create the dangerous and unhealthy conditions that exist in Skid Row.
                                                                          10   Scates, then, does not control here.
                                                                                     The County has admitted that homelessness both causes and exacerbates
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   physical and mental illness. The County has admitted that individuals are dying
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   because they are homeless. Comparing New York’s homeless mortality rate to Los
                                                                          14   Angeles’ homeless mortality rate leaves no doubt that unsheltered homelessness in
                                                                          15   and of itself leads to death, not to mention pain, suffering, and disease. The County’s
                                                                          16   failure to provide sufficient housing and services for mentally ill persons, as the
                                                                          17   County itself has admitted, is alone sufficient for this Court to find a violation of
                                                                          18   mandatory duty under the Welfare and Institutions Code.
                                                                          19                2.     Plaintiffs Are Likely To Succeed Under the Eleventh, Twelfth and
                                                                                                   Fourteenth Cause of Action for Violation of Due Process and
                                                                          20                       Equal Protection
                                                                          21         The City and County are liable under 42 U.S.C. § 1983 where, through a policy
                                                                          22   or custom, they violate a person’s constitutional rights. Monell v. Dep’t of Soc. Servs.,
                                                                          23   436 U.S. 658, 690-91 (1978). The Ninth Circuit has recognized the constitutional
                                                                          24   right, under the Due Process clause, to be free from state-created danger. Kennedy v.
                                                                          25   City of Ridgefield, 439 F.3d 1055, 1061-62 (9th Cir. 2006). When a state or local
                                                                          26   official acts to place a person in a situation of known danger, with deliberate
                                                                          27   ignorance towards their person or physical safety, the state violates due process. Id.
                                                                          28         Defendants have violated Due Process under the Fifth and Fourteenth
                                                                                                                          28
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 39 of 46 Page ID
                                                                                                           #:5608


                                                                          1    Amendment by adopting and implementing policies that have created danger to
                                                                          2    Plaintiffs and PEH. Courts have recently recognized that a municipality’s policy that
                                                                          3    places PEH in danger can violate due process and merit injunctive relief. In Santa
                                                                          4    Cruz Homeless v. Bernal, ---F. Supp. 3d----, 2021 WL 222005 (N.D. Cal. Jan. 20,
                                                                          5    2021), the court took judicial notice of the COVID-19 pandemic and granted homeless
                                                                          6    plaintiffs’ preliminary injunction to halt the closure of two parks where the plaintiffs
                                                                          7    were camping. The Court held that by closing the parks without an alternate shelter,
                                                                          8    the State would place residents in a more vulnerable situation and in greater danger.
                                                                          9    Id. at 17-18. Here the facts are much more compelling because Defendants’ policies
                                                                          10   created incredible danger for those in and around the Containment area. There is a
                                                                               long line of cases in which courts have held public entities liable for creating
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   dangerous conditions. See, e.g., Hernandez v. City of San Jose, 897 F.3d 1125, 1137
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   (9th Cir. 2018) (police officers affirmatively placed political rally attendees in danger
                                                                          14   by requiring attendees to exit the rally into a crowd of known violent protestors);
                                                                          15   Kennedy v. Ridgefield City, 439 F.3d 1055, 1067 (9th Cir. 2006) (officer knew an
                                                                          16   aggressor was violent and told aggressor of the victim’s allegations against him after
                                                                          17   promising the victim to alert her before doing so); Wood v. Ostrander, 879 F.2d 583,
                                                                          18   590 (9th Cir. 1989) (officer arrested and impounded the car of an intoxicated driver,
                                                                          19   leaving the passenger alone in the middle of the night in a high crime area where she
                                                                          20   was later assaulted while trying to get home).
                                                                          21         The City and County have also violated procedural due process under the Fifth
                                                                          22   and Fourteenth Amendments by unilaterally abdicating responsibility for basic
                                                                          23   municipal functions to great private expense, thereby infringing on the interests of
                                                                          24   residents without due process. Under the doctrine of procedural due process,
                                                                          25   Defendants may not interfere with a liberty or property interest without following
                                                                          26   constitutionally sufficient procedures. Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454,
                                                                          27   460 (1989). Such procedures require at a minimum “notice and an opportunity to be
                                                                          28   heard before the Government deprives them of property.” United States v. James
                                                                                                                          29
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 40 of 46 Page ID
                                                                                                           #:5609


                                                                          1    Daniel Good Real Prop., 510 U.S. 43, 48 (1993). Procedural due process arguments
                                                                          2    have underpinned preliminary injunctions, particularly in the removal of homeless
                                                                          3    individual’s items. See, e.g., Lavan v. City of Los Angeles, 693 F.3d 1022, 1033 (9th
                                                                          4    Cir. 2012) (holding the city had to comport with the Fourteenth Amendment’s Due
                                                                          5    Process Clause when confiscating homeless person’s belongings).
                                                                          6          Here, Defendants have for 40 years repeatedly taken action to concentrate PEH
                                                                          7    in unsafe areas in Skid Row. This policy has been implemented without proper
                                                                          8    procedures for the people affected by it, thus depriving them of their property. For
                                                                          9    example, Joseph Burk cannot find tenants or otherwise use or sell his property due to
                                                                          10   the dangerous conditions in the Containment area. (Burk Dec. ¶ 6.) Used needles and
                                                                               fecal matter fill gutters and accumulate on Mark Shinbane’s property. He routinely
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   spends hundreds of thousands of dollars a year attempting to keep some semblance of
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   sanitation only for the waste to invariably return. (Shinbane Dec ¶¶ 13-17.) Harry
                                                                          14   Tashdjian has been forced to routinely repair parts of his building which are affected
                                                                          15   by out-of-control fires, urination and feces, and frequent graffiti. (Tashdjian Decl. ¶¶
                                                                          16   5-6.) A homeless person recently scaled the fence of his business stealing a forklift
                                                                          17   and crashed it through his gates. (Id.) Forcing residents to pay for basic municipal
                                                                          18   services, after depreciating their property values through City and County policy of
                                                                          19   containment, is economically equivalent to exacting a taking upon these residents.
                                                                          20                3.     LA Alliance Is Likely To Succeed on The Third Cause of Action for
                                                                                                   Public Nuisance and Fourth Cause of Action for Private Nuisance
                                                                          21
                                                                                                   a.     Public Nuisance
                                                                          22
                                                                                     Nuisance provides further support for injunctive relief. A Nuisance is
                                                                          23
                                                                               “[a]nything which is injurious to health, including, but not limited to, the illegal sale
                                                                          24
                                                                               of controlled substances, or is indecent or offensive to the senses, or an obstruction to
                                                                          25
                                                                               the free use of property, so as to interfere with the comfortable enjoyment of life or
                                                                          26
                                                                               property, or unlawfully obstructs the free passage or use, in the customary manner, of .
                                                                          27
                                                                               . . any public park, square, street, or highway.” Cal. Civ. Code § 3479.
                                                                          28
                                                                                                                          30
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 41 of 46 Page ID
                                                                                                           #:5610


                                                                          1          To prevail on a public nuisance claim, LA Alliance must show: (1) the City and
                                                                          2    County have created a condition that is harmful to the property owners or renters, so
                                                                          3    as to interfere with their comfortable enjoyment of life or property; (2) the condition
                                                                          4    has affected a substantial number of people at the same time; (3) an ordinary person
                                                                          5    would be reasonably annoyed or disturbed by the condition; (4) the seriousness of the
                                                                          6    harm outweighs the social utility of the City or County’s conduct; (5) LA Alliance
                                                                          7    never consented to this conduct; (6) LA Alliance suffered harm that was different
                                                                          8    from the type of harm suffered by the general public; and (7) the City and County’s
                                                                          9    conduct was a substantial factor in causing LA Alliance’s harm. See Birke v.
                                                                          10   Oakwood Worldwide, 169 Cal. App. 4th 1540, 1548 (2009). Here, all elements are
                                                                               met and LA Alliance would likely prevail on the merits of a Public Nuisance claim.
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12         The first five elements are undisputed –the City and County have acknowledged
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   the dire impact homelessness is having on the Containment area. See Part III, supra.
                                                                          14   Defendants’ actions have led to the buildup of encampments on sidewalks around LA
                                                                          15   Alliance members’ property. These encampments are preventing LA Alliance
                                                                          16   members from reasonably enjoying the use of the their property. (See Tashdjian Decl.
                                                                          17   ¶ 3 (“tents occupy the sidewalks at all hours, and it is difficult for me and, more
                                                                          18   importantly, my customers to access my business. . .”); L. Suarez Decl. ¶ 7 (“The
                                                                          19   buildup of goods and persons on the streets prevents me from freely traveling
                                                                          20   throughout the area.”); Rich Decl. ¶ 3 (“the buildup of property physically prevents
                                                                          21   tenants and patrons from accessing the buildings.”); D. Suarez Decl. ¶ 3; Burke Dec. ¶
                                                                          22   3.) Second, these encampments are affecting a substantial number of people
                                                                          23   throughout the Skid Row area. (Id.) Third, any ordinary person would be reasonably
                                                                          24   annoyed or disturbed by the conditions of the encampments around LA Alliance
                                                                          25   members’ properties. (See, e.g., Burke Decl. ¶ 13 (his tenants moved out because of
                                                                          26   “physical and mental health reasons” and because the “amount of noise and trash
                                                                          27   coming from the encampments had become too much for them”).) Elements four and
                                                                          28   five are easily met because there is zero utility gained from having encampments
                                                                                                                          31
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 42 of 46 Page ID
                                                                                                           #:5611


                                                                          1    obstructing sidewalks throughout the Designated Areas and members of LA Alliance
                                                                          2    never consented to such conditions.
                                                                          3          Sixth, LA Alliance members’ harm resulting from encampments “is normally
                                                                          4    different in kind from that suffered by other members of the public.” Birke, 169 Cal.
                                                                          5    App. 4th at 1550 (citing Rest.2d Torts, § 821C, com. d, p. 96.). Indeed, LA Alliance
                                                                          6    members have suffered, among other things: (1) increased health risks; (2) a reduction
                                                                          7    in property value; (3) increased insurance costs due to the fire risks associated with
                                                                          8    encampments; and (4) additional cleanup costs associated with the encampments.
                                                                          9    (See Burke Decl. ¶ 14, (stating that “any attempts to lease or sell [his] [p]roperty have
                                                                          10   been futile because of the conditions surrounding it”); id. ¶ 17 (stating that the
                                                                               “unmanaged urine and feces surround [his] [p]roperty, as well as the rat and bug
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   infestations, create a significant health risk); Rich. Decl. ¶¶ 6, 7 (she was required to
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   spend nearly $90,000 for damage caused by encampments and pay four times her
                                                                          14   prior fire insurance rate); see also Tashdjian Decl. ¶¶ 6-7, 10.) LA Alliance members
                                                                          15   endure harm that is normally different in kind from that suffered by other members of
                                                                          16   the public. See, e.g. Tesoro Ref. & Mktg. Co. LLC v. City of Long Beach, 334 F.
                                                                          17   Supp. 3d 1031, 1055 (2017) (plaintiffs’ expenses to cleanup and remediate was unique
                                                                          18   to plaintiffs and sufficient to support a public nuisance theory).
                                                                          19         Finally, the seventh element – whether the Defendants’ conduct was a
                                                                          20   substantial factor in causing the harm – is also well documented and acknowledged by
                                                                          21   Defendants themselves. Importantly the “substantial factor” test for nuisance may be
                                                                          22   met by a failure to act when the defendant has a duty to take a positive action to
                                                                          23   prevent or abate the interference. See Birke, 169 Cal. App. 4th at 1552-53 (2009)
                                                                          24   (finding that as the plaintiff’s landlord, defendant had a duty to maintain its premises
                                                                          25   in a reasonably safe condition). Here, in addition to their intentional conduct through
                                                                          26   the Containment Policy, the City had “a duty to keep their communities’ streets open
                                                                          27   and available for movement of people and property, the primary purpose to which the
                                                                          28   streets are dedicated.” Schneider v. State, 308 U.S. 147, 160-61 (1939).
                                                                                                                          32
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 43 of 46 Page ID
                                                                                                           #:5612

                                                                                                    b.    Plaintiffs Will Also Meet the Elements of a Private Nuisance
                                                                          1
                                                                                     To establish a private nuisance, LA Alliance need only prove the following
                                                                          2
                                                                               three elements in addition to those of a public nuisance: (1) LA Alliance members
                                                                          3
                                                                               owned, leased, occupied or controlled real property; (2) that defendants’ conduct
                                                                          4
                                                                               interfered with LA Alliance members’ use of their property; and that (3) LA Alliance
                                                                          5
                                                                               members were harmed. See Dep’t of Fish & Game v. Super. Ct., 197 Cal. App. 4th
                                                                          6
                                                                               1323, 1352 (2011). All three additional elements are easily met. Several members of
                                                                          7
                                                                               LA Alliance own property in the Designated Areas, the Containment Policy interfered
                                                                          8
                                                                               with their use of property, and they suffered harm. (Rich. Decl. ¶¶ 6, 7; Tashdjian
                                                                          9
                                                                               Decl. ¶¶ 6-7, 10.)
                                                                          10
                                                                                            4.      LA Alliance Is Likely To Succeed on The Eighth, Ninth, and Tenth
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11                        Causes of Action for ADA-related Claims
Spertus, Landes & Umhofer, LLP




                                                                          12         Plaintiffs are likely to establish that the City is in violation of the Americans
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   with Disabilities Act (“ADA”) by enacting policies that place disabled people in
                                                                          14   conditions where they are likely to be harmed. 71 The ADA requires that individuals
                                                                          15   with disabilities be afforded “the full and equal enjoyment of the goods, services,
                                                                          16   facilities, privileges, advantages, or accommodations of any place of public
                                                                          17   accommodation . . .” 42 U.S.C. § 12182(a). Title II of the ADA was enacted to
                                                                          18   address “discrimination against individuals with disabilities” in “critical areas” such as
                                                                          19   “public accommodations.” 42 U.S.C. § 12101(3). Under the ADA, the Containment
                                                                          20   Policy puts disabled PEH and residents at risk. The ADA’s “antidiscrimination
                                                                          21   mandate requires that facilities be readily accessible to and usable by individuals with
                                                                          22   disabilities.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir.
                                                                          23   2011) (internal citations omitted). Public entities are required to “maintain in operable
                                                                          24
                                                                          25
                                                                                     71
                                                                                        Courts apply the same analysis in determining violations of the ADA to
                                                                          26   Section 504 of the Rehabilitation Act (“Sec. 504”) and California Disabled Persons
                                                                               Act (“CDPA”) claims. See Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045
                                                                          27   n.11 (9th Cir. 1999) (Because “[t]here is no significant difference in analysis of the
                                                                               rights and obligations created by the ADA and the Rehabilitation Act . . . courts have
                                                                          28   applied the same analysis to claims brought under both statutes[.]”); See also Cupolo
                                                                               v. Bay Area Rapid Transit, 5 F. Supp. 2d 1078, 1083 (N.D. Cal. 1997).
                                                                                                                         33
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 44 of 46 Page ID
                                                                                                           #:5613


                                                                          1    working condition those features of facilities and equipment that are required to be
                                                                          2    readily accessible to and usable by persons with disabilities by the Act or this part.” 28
                                                                          3    C.F.R § 35.133(a) (2011). Title II therefore “requires a public entity to make
                                                                          4    ‘reasonable modifications’ to its ‘policies, practices, or procedures’ when necessary to
                                                                          5    avoid such discrimination.” Fry v. Napoleon Comm. Schs., 137 S. Ct. 743, 749 (2017)
                                                                          6    (quoting 28 C.F.R. § 35.130(b)(7) (2016)). To establish a violation under Title II of
                                                                          7    the ADA, a plaintiff must show that: “(1) she is a qualified individual with a
                                                                          8    disability; (2) she was excluded from participation in or otherwise discriminated
                                                                          9    against with regard to a public entity's services, programs, or activities, [sic] and (3)
                                                                          10   such exclusion or discrimination was by reason of her disability.” Lovell v. Chandler,
                                                                               303 F.3d 1039, 1052 (9th Cir. 2002) (citation omitted). Plaintiffs are likely to succeed
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   on the merits of their ADA, Sec. 504, and CDPA claims.
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13         The City has violated the ADA in Skid Row by failing to ensure that the public
                                                                          14   sidewalks are clear and accessible. Public sidewalks are subject to the access
                                                                          15   requirements of Title II and Sec. 504. Barden v. City of Sacramento, 292 F.3d 1073,
                                                                          16   1076 (9th Cir. 2002). To satisfy the ADA, public sidewalks must have at least “36
                                                                          17   inches . . . minimum” clearance, or passable sidewalk. 36 C.F.R. § 1191, app. D, §
                                                                          18   403.5.1 (2014) The City is responsible for ensuring sidewalks within its jurisdiction
                                                                          19   are passable for all its residents to meet the requirements of the ADA. See Willits v.
                                                                          20   City of Los Angeles, 925 F. Supp. 2d 1089, 1093 (C.D. Cal. 2013). The sidewalks in
                                                                          21   Skid Row are not accessible due to the accumulation of personal property and piles of
                                                                          22   hazardous waste. (Mitchell Decl. Ex. E.)
                                                                          23         The ADA violation in Skid Row, however, is far more pervasive than the City’s
                                                                          24   treacherous sidewalks. The Containment Policy placed disabled PEH in dangerous
                                                                          25   conditions where they are very likely to be harmed. Mental illness and substance
                                                                          26   addiction are recognized disabilities. 42 U.S.C. § 12102; Crumbaker v. McLean
                                                                          27   County, Ky., 37 F. App'x 784, 785 (6th Cir. 2002) (“A person addicted to illegal drugs
                                                                          28   is considered disabled within the meaning of the ADA if the drug addiction
                                                                                                                           34
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 45 of 46 Page ID
                                                                                                           #:5614


                                                                          1    ‘substantially limits one or more of the major life activities’ of that person.”). Here,
                                                                          2    the Containment Policy deliberately placed mentally ill people in an area that causes
                                                                          3    and perpetuates mental illness, and it placed substance abusers in an area replete with
                                                                          4    the illegal trafficking of dangerous and addictive drugs.
                                                                          5          The City’s conduct has caused harm to both disabled PEH and others in the
                                                                          6    Containment Area. Plaintiffs are entitled to a preliminary injunction under the ADA
                                                                          7    because the injury to a disabled person’s dignity that results from discrimination is
                                                                          8    sufficient to establish irreparable harm. See Sullivan v. Vallejo City Unified Sch. Dist.,
                                                                          9    731 F. Supp. 947, 961 (E.D. Cal. 1990) (injury to the ability to function as an
                                                                          10   independent person constitutes irreparable injury); Cupolo v. Bay Area Rapid Transit,
                                                                               5 F. Supp. 2d 1078, 1084 (N.D. Cal. 1997) (“Injuries to individual dignity and
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   deprivations of civil rights constitute irreparable injury.”). And for those in
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   wheelchairs or other assisted transportation devices, the blocked sidewalks put them in
                                                                          14   physical danger of having to travel in the middle of the street.
                                                                          15         C.     Plaintiffs Are Likely to Suffer Irreparable Harm in the Absence of
                                                                                            An Injunction and the Balance of Equity Tips in Favor of An
                                                                          16                Injunction
                                                                          17         Defendants cannot dispute that the conditions in Skid Row are causing
                                                                          18   irreparable harm and require urgent action. They have admitted this repeatedly for
                                                                          19   years. This Court has recognized the “danger to life and dignity of the homeless to the
                                                                          20   people of Los Angeles by [the City and County’s] apparent abdication of
                                                                          21   responsibility by local authorities to keep the streets safe and passable.” (ECF No.
                                                                          22   205.) This Court has also rightfully recognized that it “cannot allow the paralysis of
                                                                          23   the political process to continue to endanger the lives of homeless and the safety of the
                                                                          24   communities in which they reside.” (Id.)
                                                                          25         Councilmember Bonin has said publicly what nearly all Defendants
                                                                          26   acknowledge in private – that meaningful change will not happen on homelessness
                                                                          27   unless the City and County are ordered to take action and to cooperate.
                                                                          28
                                                                                                                          35
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
                                                                          Case 2:20-cv-02291-DOC-KES Document 265 Filed 04/12/21 Page 46 of 46 Page ID
                                                                                                           #:5615


                                                                          1    IV.   CONCLUSION
                                                                          2          The City and the County are in a crisis of their own making. Their illegal and
                                                                          3    unconstitutional Containment Policy has created unbearable conditions for thousands
                                                                          4    of persons in Skid Row and beyond. Because the City and the County created this
                                                                          5    human crisis, and because they refuse to take the urgent action necessary to protect
                                                                          6    people from the consequences of this crisis, the Court must step in. The Court has
                                                                          7    underscored the gravity of the situation and afforded the City and County ample time
                                                                          8    to come to terms on a comprehensive approach to this unfolding tragedy. But the City
                                                                          9    and the County continue to quibble while people perish on the streets. Because the
                                                                          10   policies chosen by the City and the County created this crisis, and because they refuse
                                                                               to take the steps necessary to solve it, Plaintiffs request that the Court issue this
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                          11
Spertus, Landes & Umhofer, LLP




                                                                          12   injunction.
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                          14   Dated: April 12, 2021                     /s/ Matthew Donald Umhofer
                                                                                                                             SPERTUS, LANDES & UMHOFER, LLP
                                                                          15                                                 Matthew Donald Umhofer (SBN 206607)
                                                                                                                             Elizabeth A. Mitchell (SBN 251139)
                                                                          16
                                                                                                                            Attorneys for Plaintiffs
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                           36
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PRELIMINARY
                                                                                                          INJUNCTION
